          Case 6:20-cv-00192-WWB-DCI
Filing # 99129020                       Document
                   E-Filed 11/19/2019 03:45:34 PM1-1 Filed 02/05/20 Page 1 of 97 PageID 8


                     IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                              IN AND FOR ORANGE COUNTY, FLORIDA

         KATHLEEN M. BONCZYK,                    ) Case No. 2018-CA-010630-O
                                                 )
                       Plaintiff,                )
                                                 )
         v.                                      )
                                                 )
         JULIAN KEITH LEVENE,                    )
         MARTIN GLOVER,                          )
         JOHN WARDLE,                            )
         JEAN MARIE CARROLL,                     )
         RICHARD ENGLAND and                     )
         CADIZ MUSIC AND DIGITAL LTD,            )
                                                 )
                       Defendants.               )
                                                 )

                                    SECOND AMENDED COMPLAINT

                Comes now Plaintiff, by and through her undersigned counsel,

         and sues Defendants as follows:

              JURISDICTION, PARTIES, VENUE and FACTS COMMON TO ALL COUNTS

                1.     This is an action for damages in excess of $15,000,

         exclusive      of    interest,    attorneys’      fees     and    costs,    and    for

         injunctions         involving    the    Defendants       JULIAN     KEITH      LEVENE

         (“LEVENE”), MARTIN GLOVER (“GLOVER”), JOHN WARDLE (“WARDLE”), JEAN

         MARIE CARROLL (“CARROLL”), RICHARD ENGLAND               (“ENGLAND”) and CADIZ

         MUSIC AND DIGITAL LTD (“CADIZ”) to prevent Defendants from using,

         modifying,      promoting,      selling,     exploiting,     and/or   engaging      in

         infringing activities relative to Plaintiff’s property, including

         property owned by copyright, and to prevent Defendants GLOVER,

         WARDLE,      CARROLL,     ENGLAND      and    CADIZ   from       interfering      with
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 2 of 97 PageID 9
Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
Second Amended Complaint                                                                         Page 2 of 45


Plaintiff’s rights and interests arising from her Contract with

LEVENE          and       Plaintiff’s               ownership          interests   in   the    property

described in Exhibit 1.

          2.        All conditions precedent to the filing of this action,

if any, have been performed, have occurred, or have been waived.

          3.        Plaintiff KATHLEEN M. BONCZYK is a resident of Orange

County, Florida.

          4.        Defendant LEVENE is a resident of England.

          5.        Plaintiff             and        Defendant         LEVENE    have   a    valid    and

enforceable Contract which is a subject of the instant litigation;

attached as Exhibit 1.

          6.        LEVENE submitted himself to the jurisdiction and venue

of this Court through the Contract attached as Exhibit 1, at clause

G. b).         The clear and unambiguous language set forth in                                clause G.

b). of Exhibit 1 provides that Exhibit 1 is to be interpreted in

accordance with the laws of the State of Florida and in Florida.

          7.        LEVENE          was       the          party    who   recommended   that    he    and

Plaintiff memorialize into the Contract attached as Exhibit 1 their

agreement that had been in existence since approximately September

2012.          See Exhibit 1 at clause A.6.

          8.        As     per       LEVENE’s              and     Plaintiff’s   expressed    agreement

reduced to writing in Exhibit 1 at clause G. b), only the state

courts of the state of Florida and no other state court or federal
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 3 of 97 PageID 10
Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
Second Amended Complaint                                                                                  Page 3 of 45


court or international court is empowered or has jurisdiction to

construe and enforce the provisions of Exhibit 1.

          9.        Defendant GLOVER is a resident of England.

          10.       GLOVER is a musician also known as “Youth” of a band

called Killing Joke and is a producer of other musicians’ work.

          11.       GLOVER          has       frequently             worked    in       the    United    States

including during the months of October and November 2019.

          12.       Defendant WARDLE, also known as “Jah Wobble,” is a

resident           of      England.            He      is    employed         as    a    musician       and    has

frequently worked in the United States, most recently in October

2018.

          13.       LEVENE, WARDLE and GLOVER have known each other for many

years, possibly dating back to the 1970s.

          14.       Defendant CARROLL is a resident of England.

          15.       Defendant             ENGLAND           is   a    resident          of    England    and     is

director and owner of CADIZ, which is involved in the distribution

of music, books, merchandise and other items relating to the music

industry.

          16.       At all pertinent times, ENGLAND was acting on behalf of

himself individually and/or in his official capacity on behalf of

CADIZ.

          17.       Allegations in this pleading referencing ENGLAND are to

be taken and understood to mean ENGLAND individually and/or in his

official capacity on behalf of CADIZ.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 4 of 97 PageID 11
Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
Second Amended Complaint                                                                   Page 4 of 45


          18.       On information and belief CARROLL has an extremely close

and continuing working relationship with Defendants ENGLAND and

CADIZ, has frequently performed work on behalf of ENGLAND and

CARDIZ including but not limited to designing ENGLAND and CADIZ’s

business website, and has provided services to ENGLAND and CADIZ

for other artists and bands ENGLAND and CADIZ distribute, sell and

promote products for. Additionally, ENGLAND and CADIZ market, sell

and distribute products such as music produced by CARROLL and his

band “The Members.”

          19.       CARROLL is, has, and continues to be centrally involved

with ENGLAND and CADIZ in the marketing, exploitation, sale and

promotion of “A Very British Coup,” which is a subject of this

litigation. CARROLL’s activities include but are not limited to

soliciting and encouraging the sale of “A Very British Coup” on

CARROLL’s personal social media accounts. Furthermore, CARROLL, in

collaboration                 with        ENGLAND          and   CADIZ,   filmed,   produced    and

distributed a promotional music video for “A Very British Coup.”

The video shoot occurred in approximately late September 2019 in

and around ENGLAND and CADIZ’s offices and after the filing of the

Amended Complaint in this action naming ENGLAND, CADIZ, WARDLE,

GLOVER and LEVENE as Defendants. In the finished music video

production, the “A Very British Coup” music is heard playing and

WARDLE, GLOVER and LEVENE are seen performing their instruments to

the music.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 5 of 97 PageID 12
Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
Second Amended Complaint                                                                         Page 5 of 45


          20.       CARROLL on information and belief was involved in all

aspects           of     the       music         video     planning,   development        and     post-

production              process           together         with   ENGLAND   and    CADIZ.     CARROLL

distributed the completed “A Very British Coup” music video he

created with ENGLAND and CADIZ and posted said music video on You

Tube (https://www.youtube.com/watch?v=TWI61RSle1A)                                      and   possibly

elsewhere, and a principal purpose in his doing so was to solicit

and induce sales of the “A Very British Coup” music to the benefit

of himself, GLOVER, WARDLE, LEVENE, ENGLAND, and CADIZ.

          21.       On     information               and   belief,   CARROLL      was    aware    of      a

dispute that arose involving Plaintiff regarding “A Very British

Coup,” and which resulted in the filing of an Amended Complaint in

this action naming WARDLE, GLOVER, LEVENE, ENGLAND and CADIZ as

Defendants. Nonetheless even after the filing of said Amended

Complaint, CARROLL decided to continue to involve himself in the

“A Very British Coup” project and does so to the present time.

          22.       GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ, are complete

strangers to Plaintiff, have no first-hand knowledge whatsoever of

Plaintiff’s past business dealings and work with LEVENE, and played

no role at all in the financing, planning, developing and/or

creating of Plaintiff’s work product and property with LEVENE

including property and work product used in “A Very British Coup.”

Nevertheless, GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ have used

and continue to use, exploit, sell, and benefit from Plaintiff’s
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 6 of 97 PageID 13
Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
Second Amended Complaint                                                                      Page 6 of 45


work product and property for their personal, financial, and

professional gain, without Plaintiff’s authorization, over her

objections, and refuse to stop doing so when directed to by

Plaintiff.

          23.       As with CARROLL, ENGLAND and CADIZ have well-established

business relationships with WARDLE and GLOVER, which relationships

have over the years involved the sale and distribution of WARDLE’s

and GLOVER’s past musical releases and merchandise such as WARDLE’s

autobiography and tee-shirts. ENGLAND has openly publicized his

association with WARDLE and GLOVER on his CADIZ’s website and

elsewhere, a website created by CARROLL. ENGLAND and CADIZ have

provided space within their offices to host special events for or

on behalf of GLOVER. GLOVER has publicly praised ENGLAND for work

ENGLAND has performed for GLOVER, such as hosting GLOVER’s first

solo       art       installation                in        approximately   December   2016   through

January 2017 at ENGLAND’s and CADIZ’s offices and in late March

2019 for what GLOVER has referred to as ENGLAND’s “facilitating”

a movie event which featured a film about GLOVER. This event

occurred just three weeks before ENGLAND and CADIZ wrote their

first of multiple emails to Plaintiff in Orange County, Florida,

on behalf of GLOVER, WARDLE, and CARROLL concerning “A Very British

Coup,” which is a subject of this lawsuit, and which ENGLAND and

CADIZ released and have distributed and sold on GLOVER, WARDLE and
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 7 of 97 PageID 14
Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
Second Amended Complaint                                                                   Page 7 of 45


CARROLL’s behalf from July 2019 to date, and has solicited and

accepted payments through PayPal and other funding sources.

          24.       At all pertinent times, while in contact with Plaintiff

directly and/or Plaintiff and her counsel and/or Plaintiff through

her counsel from April 16, 2019 through September 2019, ENGLAND

and/or CADIZ operated as an agent of GLOVER, WARDLE and CARROLL.

          25.       In      executing             Exhibit      1,   LEVENE   confirmed   that     he

understood that he had the right to seek independent counsel of

his own choosing and acknowledged that he declined the opportunity

to seek independent counsel of his own free will before signing

Exhibit 1. See Exhibit 1 at clause A.7.

          26.       GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ submitted

themselves to the jurisdiction and venue of this Court by virtue

of their acceptance of an assignment of a portion of LEVENE’s

minority property interests in the property described in Exhibit

1. See Composite Exhibit 2.                                By such acceptance, GLOVER, WARDLE,

CARROLL, ENGLAND and CADIZ became bound by that part of Exhibit 1

that provides:

                              G.      Miscellaneous.

                              a) Binding Effect. This Agreement

                              shall be binding upon the successors

                              and assigns of the parties.

                              b) Jurisdiction/Applicable Law.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 8 of 97 PageID 15
Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
Second Amended Complaint                                                                         Page 8 of 45


                              The Parties hereby submit to the

                              jurisdiction of the courts of the

                              state of Florida for the enforcement

                              of this Agreement. This Agreement

                              shall          be      enforced         or   construed

                              according to the laws of the State

                              of Florida.

          27.       ENGLAND and/or CADIZ sent numerous email communications

to Plaintiff directly, to Plaintiff and her counsel, and/or to

Plaintiff through her counsel from April 16, 2019 through September

4, 2019. In those emails ENGLAND and/or CADIZ entered into a

written agreement on behalf of GLOVER, WARDLE and CARROLL with

Plaintiff            via       emails         sent         to   and   received   in    Orange   County,

Florida.             ENGLAND             and/or            CADIZ’s     actions    initiated       email

correspondence from Orange County, Florida, where Plaintiff and

her counsel are both located.                                   This serves as further proof of

ENGLAND, CADIZ, WARDLE, GLOVER, and CARROLL’s submission to the

jurisdiction and venue of this Court. See Composite Exhibit 2.

          28.       The genesis of the property described in the Contract

(“property”) originated in Florida in approximately 2012 and was

the result of an enormous amount of dedication, work, creative

ideas and financial investments by Plaintiff from 2011 through

2016 and beyond.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 9 of 97 PageID 16
Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
Second Amended Complaint                                                                            Page 9 of 45


          29.        LEVENE, a musician, was physically in Florida when the

property was initially conceived and thereafter developed during

parts of June, July and August 2012, all of September 2012, parts

of October 2012, all of November and December 2012 and parts of

January and April 2013. Plaintiff and LEVENE worked on the property

in Central Florida, including at times in Orange County, Florida,

continuously for a two week period in approximately November

through December 2012.

          30.        Significant financing for the property emanated from

Plaintiff in Florida. Due to LEVENE’S extreme financial problems,

he was in no position to finance, develop and/or create the

property without Plaintiff’s financial investments, assistance and

loans, and Plaintiff’s procured sales revenues of the property

itself, all of which LEVENE accepted.

          31.        Many      prototypes              of    the    property    consisting     of      such

things as music, books, artwork, and merchandise, reside in Orange

County, Florida.

          32.        From 2012 through December 2015, Plaintiff and LEVENE

created, devised, and developed prototypes for their physical art

and      created           additional              versions        of   the   physical   art   through

December 2015, some of which served as custom covers for CDs

containing music owned by Plaintiff and LEVENE.

          33.        Plaintiff and LEVENE developed and perfected a unique

method          of     producing              music         and    physical    art   arising   from          a
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 10 of 97 PageID 17
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                         Page 10 of 45


 substantial               investment              of       time,    energy,    finances    and     work,

 commencing in Florida in approximately June 2012, that resulted in

 substantial financial and career-enhancing benefits and rewards to

 LEVENE, from which, on information and belief, he continues to use

 and reap benefits up to the present time. Prior to the time when

 Plaintiff and LEVENE commenced working together, LEVENE’s primary

 focus was on creating digital art, not physical art, and LEVENE

 had not produced physical art for sale for many years before he

 began working with Plaintiff and perfecting the process devised

 and used by the two in their work together.

           34.       These unique processes of creating physical art were

 used in works of art which on information and belief were sold to

 GLOVER and a friend of GLOVER named Jimmy Cauty at a 2016 event

 LEVENE participated in called the Art/Car/Boot Fair, which was

 facilitated and/or made possible by a third party named Paul Carter

 Robinson (“Robinson”), who Plaintiff originally introduced LEVENE

 to. On information and belief, GLOVER and Cauty conferred with

 Robinson, a long term fan of LEVENE, at the 2016 Art/Car/Boot Fair.

           35.       In approximately 2014, Plaintiff learned of Robinson and

 his company called the Artlyst, which was and is involved in the

 arts, and              brought          both        Robinson       and   the   Artlyst    to   LEVENE’s

 attention, initiated and facilitated communications between them,

 and helped arrange for an in-person meeting between LEVENE and

 Robinson            in     the       summer          of     2015.    Additionally,       Robinson,       at
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 11 of 97 PageID 18
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                    Page 11 of 45


 Plaintiff’s and LEVENE’s invitation, attended an event arranged

 for by Plaintiff with Jill Adam, curator of the Louder than Words

 festival,             another            contact           developed   by   Plaintiff     who     was

 introduced to LEVENE by Plaintiff, at the Central St. Martin’s

 School of Design in November 2015. Robinson’s invitation to this

 event, which included a display of Plaintiff and LEVENE’S art, was

 an original physical work of art created and mailed to him along

 with other guests invited by Plaintiff and LEVENE to the Central

 St. Martin’s event. Robinson has displayed and published this

 invitation/work of art on the Artlyst website. Robinson has also

 displayed Plaintiff and LEVENE’s Commercial Zone 2014 musical

 release orange/black/white cd/artwork which on information and

 belief was made available for sale at the 2016 Art/Boot/Car Fair

 without Plaintiff’s knowledge or consent.

           36.       LEVENE’s and WARDLE’s business association dates back to

 at least 1978 when both were founding members of the band Public

 Image, Ltd., also known as “PiL.” The two have also collaborated

 together after WARDLE and LEVENE left PiL in approximately 1980

 and 1983 respectively.

           37.       On      information               and    belief,   GLOVER   greatly    admires

 LEVENE’s and WARDLE’s work with PiL.

           38.       In 2011 and 2012, WARDLE and LEVENE worked together on

 projects which derived income for LEVENE, including a series of

 concerts called Metal Box in Dub (“MBiD”), and WARDLE operated as
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 12 of 97 PageID 19
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                            Page 12 of 45


 LEVENE’s manager for the same. Plaintiff attended one MBiD concert

 at LEVENE’s invitation but did not meet WARDLE, nor did she seek

 out the opportunity to meet him.

           39.       In the summer of 2012, LEVENE advised Plaintiff that

 WARDLE no longer wished to work with LEVENE any further following

 their final MBiD concert in late July 2012.

           40.       Thereafter, LEVENE and WARDLE had little if any contact

 and did not work together until sometime after January 2016.

           41.       On or about February 28, 2016, Plaintiff received a

 written           communication                 from        Nathan   Maverick,         the   MBiD     front

 person/singer, who stated that Wardle “said that he never wanted

 to      work         with        Keith          again        because    he    was      so    unreliable,

 unpredictable, talking down to the crew and techs, shouting abuse

 at them, clearly using some other form of high and it was becoming

 less       fun.”         Plaintiff            also         found   LEVENE    to   be    unreliable        and

 unpredictable at times.

           42.       Once the MBiD shows ceased, compensation paid to LEVENE

 for his work with WARDLE also ceased, and LEVENE had no other

 income-producing work readily available to him or even on the

 horizon that would allow him to support himself, much less finance

 his many projects with Plaintiff.

           43.       LEVENE’s principal source of regular income derived from

 royalty payments from music made in the 1970s through mid-1980s,

 which were insufficient for LEVENE to live on. On information and
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 13 of 97 PageID 20
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                         Page 13 of 45


 belief,           LEVENE          experienced              periodic     and    sometimes       prolonged

 financial problems after he left PiL.                                  In 2012, without proceeds

 deriving from LEVENE’s work with WARDLE, LEVENE experienced severe

 economic and financial dilemmas.

           44.         LEVENE’S situation was so dire that on September 6, 2012

 LEVENE was sent a Housing Act Section 21(4)(a) Notice Requiring

 Possession of his rental home in South Wales, the second time in

 a period of months that he had been involuntarily removed from his

 rental properties. See Exhibit 3.                                   LEVENE advised Plaintiff that

 he had relocated to South Wales in 2012 because it was much cheaper

 for him to live there than it had been in London, where he was

 renting           a    property             and       where    he    had    been    evicted     from     in

 approximately the Spring of 2012. In between these two evictions,

 LEVENE had been taken in by family, friends and/or fans.

           45.         Beginning in 2012 and thereafter, Plaintiff provided

 LEVENE with loans to assist in covering his living expenses so

 that the two could work together on the property described in

 Exhibit 1. Plaintiff also paid for certain of the inputs and

 services required to develop and fund the music, art, books,

 merchandise, a film project, special events, and other initiatives

 the parties collaborated on.

           46.         In   late        August          2012,   while       LEVENE   was   in    Florida,

 Plaintiff and LEVENE agreed to formalize plans to collaborate and
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 14 of 97 PageID 21
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                        Page 14 of 45


 form a partnership, as shown in Exhibit 1, although by that time

 they had already been collaborating for some time.

           47.       In addition to financing the development of and the

 property           directly,             Plaintiff           evaluated     crowdfunding    platforms

 including Indiegogo, as an additional source of potential revenue

 for LEVENE, who had never previously operated a crowdfunding

 campaign.             Plaintiff             began          investigating    various     crowdfunding

 platforms and ultimately recommended the Indiegogo platform to

 LEVENE in 2011 as a way to raise capital for creative projects.

           48.       Thereafter,               Plaintiff        created,     developed     and   helped

 manage two successful Indiegogo crowdfunding campaigns for LEVENE,

 one in 2014 (called Commercial Zone 2014) and a second in 2015

 (called London 1976), which netted LEVENE in excess of $30,000.

 All proceeds went to LEVENE directly. In approximately May 2014,

 LEVENE, without informing Plaintiff, provided his sister Jill

 Levene Bennett (“Bennett”) proceeds from the Commercial Zone 2014

 crowdfunding campaign, which were intended to help finance that

 musical release, for Bennett to pay her taxes. Ongoing problems

 and interference involving Bennett is one of the reasons why

 Bennett’s name is specifically mentioned in the Contract between

 Plaintiff and LEVENE, Exhibit 1. On information and belief, LEVENE

 continued to receive more funds from the Commercial Zone 2014

 campaign as late as approximately 2017.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 15 of 97 PageID 22
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                    Page 15 of 45


           49.       Additionally, by approximately 2013, property created

 and owned by LEVENE and Plaintiff began selling and LEVENE accepted

 funds from these sales. Per LEVENE’s and Plaintiff’s agreement

 arising from LEVENE’S ongoing financial problems, LEVENE kept

 these proceeds with the understanding that Plaintiff’s return on

 investment was to commence in 2016, something which was never

 realized because of LEVENE’S spiteful conduct and malice and his

 continuous ongoing material breaches of his duties under the

 Contract, which also commenced in 2016.

           50.       With        respect           to       managerial   decisions   involving     the

 property           described             in      Exhibit       1,   LEVENE   recommended   and    the

 Plaintiff and LEVENE agreed that the Plaintiff should be the

 majority           owner         and       majority          decision-maker    regarding   matters

 related to the property. Furthermore, their agreed-to ownership

 interests in the property are 51% in favor of Plaintiff to 49% in

 favor of LEVENE; See Exhibit 1.

           51.       In approximately January 2016, after having received

 enormous benefits arising from his association with Plaintiff for

 years and before Plaintiff’s return on her investment had matured,

 LEVENE began behaving and/or continuing to behave in ways that

 were inconsistent with his position as minority owner of the

 property and adverse to Plaintiff’s role as majority owner and

 decision-maker.

           52.       Plaintiff directed LEVENE to stop but LEVENE refused.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 16 of 97 PageID 23
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                        Page 16 of 45


           53.       Plaintiff advised LEVENE that if he continued to behave

 in this manner she would put third parties, who LEVENE was in

 contact with concerning the property, on notice of her interests

 in said property.

           54.       LEVENE disregarded this instruction and as a result the

 Plaintiff put third parties on notice of her majority interests in

 the property.

           55.       This functioned to enrage LEVENE.

           56.       LEVENE          retaliated             by    propagating    his     myth,     which

 continues to the present time, that he was and is the sole

 financer, creator and owner of the property financed, created and

 owned          with       Plaintiff,              which     is    patently     false.    LEVENE       has

 materially breached the Contract in numerous ways including but

 not limited to:

           a.        From January 2016 to date, LEVENE has behaved in a

           vicious manner toward Plaintiff and has publicly declared to

           his fans and the public at large that Plaintiff has no

           interests in her own property. LEVENE has gone so far as to

           publicly state that Plaintiff has stolen from him, when if

           anything the opposite is more reflective of reality.

           b.        At all times from January 2016 to date, LEVENE has

           wrongfully held himself out as the sole financier, owner and

           creator of the property.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 17 of 97 PageID 24
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                            Page 17 of 45


           c.        From        January            2016       to    date,     LEVENE      has   promoted,

           exploited, traded, sold, and made unauthorized modifications

           to     the       property           and          kept   all    proceeds   and    benefits       for

           himself.

           d.        From January 2016 to date, LEVENE has failed to apprise

           or inform Plaintiff as to what he is, has been or is intending

           to       do       with         the        property        including       any     unauthorized

           modifications to the same.

           e.        LEVENE has allowed unauthorized third parties including

           but not limited to GLOVER, WARDLE, CARROLL, ENGLAND, CADIZ,

           BENNETT             and          particularly                 KATHERINE      GENTY    RANSFORD

           (“Ransford”), a stranger to Plaintiff and an individual who

           played no role whatsoever in the financing and creating of

           the property, to be involved with the property, and has

           continued to do so even after being directed by Plaintiff to

           stop.

           f.        In approximately February 2016 and thereafter, LEVENE

           intentionally pushed Plaintiff out of her rightful role in an

           immensely important event she designed and created, and which

           was anticipated to be extremely lucrative from financial and

           public          relations              perspectives,            called    the    London       1976

           Festival at the historic Screen on the Green theatre. See

           Composite Exhibit 4. Plaintiff came up with the idea for the

           festival and its location at the 1913 era art deco style
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 18 of 97 PageID 25
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                      Page 18 of 45


           single screen historic Screen on the Green theatre. She also

           purposely selected August 29, 2016 as the proposed date for

           the event because that date would have been 40 years to the

           day of the much celebrated “Midnight Special” at the Screen

           on the Green, when LEVENE as a member of the influential Clash

           band        had       appeared            on     a   bill   that   included   two     other

           influential bands: The Sex Pistols and the Buzzcocks. This

           event was so historically significant that a large mural

           reproducing an advertisement for the August 29, 1976 Midnight

           Special hung in the Screen on the Green’s lobby and a second

           smaller image of the 1976 Midnight Special advertisement hung

           over one of the tables inside the theatre itself on the dates

           when Plaintiff visited the venue in efforts to secure it for

           the London 1976 Festival in November 2015.

           g.        The London 1976 Festival at the Screen on the Green was

           conceived by Plaintiff to introduce, showcase, promote and

           sell Plaintiff’s and LEVENE’s art, music, books, merchandise

           and other property. It was also intended to display a film

           that they were collaborating on dealing with their work called

           London 1976. The event was strategically planned by Plaintiff

           to coincide with British Punk’s 40th anniversary year, a year

           when events were scheduled to be held and were in fact held

           across London. There was no question that The London 1976

           Festival had the potential to help Plaintiff finally begin to
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 19 of 97 PageID 26
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                         Page 19 of 45


           see a return on her years of financial investments and                                   work.

           In December 2015, shortly after The Everyman Group consented

           to having the London 1976 Festival occur there on August 29,

           2016, Daniel Prince, a Solicitor with the Pearson Solicitors

           and Financial Advisors firm, a long term fan of LEVENE and

           punk        music,          who      met         LEVENE     through    Plaintiff,     who    had

           purchased a copy of “I Was a Teenage Guitarist for the Clash”

           (property identified in Exhibit 1) in November 2015 at the

           Louder          than        Words         festival         which   was   arranged     for      by

           Plaintiff, and who had filmed LEVENE’s appearance there,

           purchased the first two seats for the Screen on the Green

           event. Prince paid LEVENE approximately $1,500 for those

           seats and accompanying merchandise. See Composite Exhibit 4.

           The Screen on the Green had approximately 75 more seats,

           couches and tables that could have been sold for that amount.

           h.        LEVENE           himself               clearly    recognized     the    festival’s

           importance              and       potential.           In    January     2016    he   publicly

           referred to it as the “apex” of “three years” of his and

           Plaintiff’s “work together” on his former Linked In social

           media account. See Composite Exhibit 4. LEVENE agreed with

           Plaintiff that they should proceed and attempt to secure the

           Screen on the Green theatre for the event, which was not as

           simple a task as picking up a telephone and renting the

           protected facility on a credit card. LEVENE and Plaintiff had
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 20 of 97 PageID 27
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                 Page 20 of 45


           no relationship to the theatre’s owners, The Everyman Group,

           its management or even any of its employees, and had no

           contacts who could open a door and vouch for them. Securing

           the protected theater for the purpose intended by Plaintiff

           required Plaintiff, not LEVENE, to initiate communications

           with the theatre’s representatives from scratch, introducing

           Plaintiff and LEVENE to the venue’s owners and management,

           and convincing them to agree to lease the Screen on the Green

           for the London 1976 Festival. Plaintiff arranged for two

           meetings on two different days between herself and LEVENE

           with the theatre’s management. Plaintiff and LEVENE traveled

           to and toured the theatre, met with employees and explained

           the concept of the London 1976 Festival, showed management

           samples of Plaintiff’s and LEVENE’s work product and did more

           in an effort to obtain consent to hold the August 29, 2016

           event         there.          Plaintiff          played   an   instrumental   role     in

           persuading the Everyman Group to authorize The London 1976

           Festival to be held at the Screen on the Green. Plaintiff was

           ultimately successful in achieving this goal. In December

           2015 an agreement was secured for the use of the theatre for

           the planned August 29, 2016 event.

           i.        By February 2016 LEVENE’s malice had grown so great that

           without informing Plaintiff, he contacted the Everyman Group

           and changed the name of the event from “The London 1976
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 21 of 97 PageID 28
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                  Page 21 of 45


           Festival,” which had Plaintiff’s name attached, to “Keith

           Levene 2016,” without mention of Plaintiff’s name, to occur

           on the very same night of August 29, 2016 that Plaintiff had

           arranged. LEVENE’s public actions revealed his intention to

           proceed with the lucrative event under the revised name with

           the guise that it was made possible by LEVENE’s work, ideas,

           finances and concepts alone. By March 2016, LEVENE began

           publicizing the now Keith Levene 2016 Screen on the Green

           event on social media. In a two part article on LEVENE

           published in the June 2016 editions of the California Rocker

           magazine entitled “Exclusive: Keith Levene Touts Screen on

           the Green Event…,” LEVENE referenced the event but, in further

           efforts to take all credit for the prior years of work with

           Plaintiff             for       himself,         made   no   mention   of   Plaintiff’s

           enormous            financial            and     creative    contributions,   including

           coming up with the concept or making the London 1976 Festival

           possible. Nor did he mention that Plaintiff had taken the

           financially strapped LEVENE, slapped with two evictions and

           homelessness in 2012, when the preponderance of work with

           Plaintiff began, and brought him to his elevated status in

           mid-2016 with music, art and other property co-owned by

           Plaintiff for LEVENE to promote and sell. Accompanying said

           magazine article is LEVENE in photos wearing a suit purchased

           for him as an investment by Plaintiff the year before in order
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 22 of 97 PageID 29
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                              Page 22 of 45


           to     help        promote          his          image    as     a    serious   composer.     These

           photographs were taken by the photographer Mel Smith, who

           Plaintiff had introduced to LEVENE, in a photo shoot arranged

           by     Plaintiff             at     the          2015    Louder       than   Words   festival       in

           Manchester. LEVENE’s spiteful and intentional conduct caused

           Plaintiff to suffer losses in the form of the anticipated

           publicity and good will the Screen on the Green event would

           likely bring to her as well as profits that were never

           realized.

           j.        In     approximately                   May     2016,       after   Plaintiff     notified

           LEVENE that she had donated one of their prototypes entitled

           “I Was a Teenage Guitarist for the Clash” to the British

           Library to be showcased as part of a 40th anniversary of Punk

           exhibition              there,          LEVENE           and/or       someone   on   his    behalf

           maliciously contacted the British Library and thereafter the

           item was removed with no notice to                                    Plaintiff.

           k.        From January 2016 to date, LEVENE, assisted by Ransford

           and others, has consistently and intentionally interfered

           with Plaintiff’s ability to exploit her own property and to

           receive benefits associated with it and receive the public

           credit for her work and her substantial investments that she

           is entitled to receive.

           l.        At some point after February 2016, LEVENE began renaming

           music created during his years of work with Plaintiff, which
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 23 of 97 PageID 30
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                             Page 23 of 45


           is referenced in Exhibit 1 and was funded by Plaintiff’s

           direct financial investments and monies earned by LEVENE

           through crowdfunding proceeds and sales of work created by

           Plaintiff, and presented this renamed music as his “new” work

           created, owned and presumably financed entirely by LEVENE.

           m.        LEVENE has enjoyed a windfall of monetary and other

           benefits arising from Plaintiff’s investments to      Plaintiff’s

           detriment.

           57.       LEVENE continues to completely repudiate his contractual

 obligations to Plaintiff and continues to enjoy ongoing benefits

 resulting from his work with Plaintiff.

           58.       After LEVENE began materially breaching the contract,

 GLOVER was present at an event in 2016 called the “Art/Car/Boot

 Fair,” where property co-owned with Plaintiff and created with the

 process developed and perfected with Plaintiff during the years

 they worked together, was promoted and displayed for sale over

 Plaintiff’s objections by LEVENE and RANSFORD, the latter of whom

 is believed to be an acquaintance of GLOVER.

           59.       GLOVER purchased art from RANSFORD and LEVENE that day.

 GLOVER also introduced LEVENE to another musician named Jimmy Cauty

 who himself purchased art from LEVENE and RANSFORD at that event.

 LEVENE did not report the amount of proceeds earned or provide

 Plaintiff with her rightful share of these proceeds, something he

 repeated at a second public event accompanied by RANSFORD at the
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 24 of 97 PageID 31
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                            Page 24 of 45


 Underdog Gallery in October 2016, where artwork co-owned with

 Plaintiff was displayed by LEVENE, who as always publicly held

 himself out as the sole creator and owner and retained all proceeds

 for himself.

           60.       On information and belief, LEVENE became involved with

 RANSFORD           at      some       point         in      2016     after   the   time    LEVENE     began

 materially breaching his contract with Plaintiff.

           61.       Over Plaintiff’s continuing objections, LEVENE has from

 2016 and thereafter authorized RANSFORD, who in 2018 was sent

 correspondence from Plaintiff’s counsel directing her to cease and

 desist from interfering with Plaintiff’s property and the Contract

 with LEVENE, and who phoned Plaintiff’s counsel’s office after

 said correspondence was sent to her and nonetheless continues to

 interfere            with        Plaintiff’s               property     rights     and    Contract      with

 LEVENE, to be centrally involved in the unauthorized management,

 sale, promotion and distribution of Plaintiff’s work including but

 not limited to a project LEVENE created with RANSFORD called

 “itwaspunk,”               which         itself            is   an   unauthorized    modification           of

 Plaintiff’s project with LEVENE called London 1976 and/or the

 Institute. See Exhibit 1.

           62.       On information and belief, WARDLE and/or ENGLAND have

 been in contact with RANSFORD.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 25 of 97 PageID 32
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                       Page 25 of 45


           63.       On information and belief, LEVENE reestablished contact

 with WARDLE and GLOVER in 2016 at or after the time he began

 materially breaching his contract with Plaintiff.

           64.       At some point, LEVENE began to make plans to and/or did

 in fact conduct business with one or both. The song “A Very British

 Coup” by WARDLE and GLOVER, in which LEVENE is credited as playing

 guitar on, includes guitar work which is substantially similar to

 a musical release owned by Plaintiff called “I Was a Teenage

 Guitarist for the Clash” arising from Plaintiff’s considerable

 work with LEVENE involving his time with the Clash. See paragraph

 B.a)6 of Exhibit 1 where this musical release is specifically

 referenced. See also TX0007936042, dated July 2, 2014, United

 States Copyright Office, Washington, DC.

           65.       In March 2018, Plaintiff’s counsel provided WARDLE with

 a copy of Exhibit 1 and thus put WARDLE on actual notice of

 Plaintiff’s property interests in “I Was a Teenage Guitarist for

 the Clash” musical release amongst a number of her other property

 interests and Contract with LEVENE. Nonetheless, WARDLE interfered

 with       Plaintiff’s               property              interests   and   Contract   with   LEVENE

 thereafter.

           66.       On        April           16,          2019,   ENGLAND      sent    unsolicited

 correspondence to Plaintiff on behalf of himself and WARDLE,

 GLOVER and CARROLL acknowledging Plaintiff’s management interests

 concerning LEVENE, advising that ENGLAND was about to release music
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 26 of 97 PageID 33
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                             Page 26 of 45


 on behalf of GLOVER and WARDLE involving LEVENE, and wanting to

 learn of Plaintiff’s restrictions relative to the same.

           67.       In later correspondences, it would become clear that the

 music ENGLAND was referencing was “A Very British Coup,” by WARDLE

 and which involved GLOVER as both a performer and producer. ENGLAND

 also discussed the production of a music video, which it was later

 learned intricately involved CARROLL. Additionally, GLOVER had

 also released “A Very British Coup” on his “Youth Sounds” label

 just a few weeks earlier in late March 2019, shortly before ENGLAND

 first emailed Plaintiff, without crediting Plaintiff or consulting

 her before GLOVER did.

           68.       Upon noticing certain similarities between “I Was a

 Teenage Guitarist for the Clash” and “A Very British Coup” and

 noting the latter credited LEVENE on guitar, Plaintiff raised

 objections to this release.

           69.       Plaintiff does not know ENGLAND and had no contact with

 him prior to April 16, 2019. Plaintiff has never met WARDLE, GLOVER

 and CARROLL.

           70.       ENGLAND’s April 16, 2019 email to Plaintiff initiated a

 prolonged and substantial written dialogue which continued through

 September 2019 and required Plaintiff to expend a significant

 investment of time and attorney’s fees, and also resulted in a

 written agreement between Plaintiff and ENGLAND and/or CADIZ on

 behalf of GLOVER, WARDLE AND CARROLL.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 27 of 97 PageID 34
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                      Page 27 of 45


           71.       In April 2019, ENGLAND and CADIZ, who confirmed in

 writing LEVENE had a writing credit on “A Very British Coup,” were

 provided with a copy of Exhibit 1 and a You Tube link to “I Was a

 Teenage Guitarist for the Clash” and thereby put on actual notice

 of      Plaintiff’s                property            and     Contract   with    LEVENE    and     the

 similarities between “I Was a Teenage Guitarist for the Clash” and

 “A Very British Coup.” Although ENGLAND and CADIZ stated in April

 2019 that LEVENE had an official writing credit on “A Very British

 Coup,” LEVENE did not ultimately receive a writing credit on the

 final release offered up for sale by ENGLAND and CADIZ on behalf

 of WARDLE, GLOVER and CARROLL later in the year. On information

 and belief, this constituted an intentional maneuver by Defendants

 to distance Plaintiff from any involvement in the recording.

           72.       In their email of April 24, 2019, ENGLAND and CADIZ on

 behalf of GLOVER, WARDLE and CARROLL agreed to pay and report sales

 royalties to Plaintiff, representing 5% of “A Very British Coup”

 in return for her authorization to release the music. ENGLAND and

 CADIZ        acknowledged                a     51%         royalty   payment   split   in   favor     of

 Plaintiff to LEVENE’S 49% royalty payment as demanded by Plaintiff

 and reflective of Plaintiff’s and LEVENE’s respective majority to

 minority share in their property.                                    ENGLAND and CADIZ also met

 Plaintiff’s demands that Plaintiff receive a songwriting credit

 and that “I Was a Teenage Guitarist for the Clash” be specifically

 credited on the “A Very British Coup” music release. ENGLAND and
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 28 of 97 PageID 35
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                    Page 28 of 45


 CADIZ did so after being provided a link to “I Was a Teenage

 Guitarist for the Clash” music and advised of its similarities to

 “A Very British Coup.”

           73.       In later emails, ENGLAND and CADIZ informed Plaintiff’s

 counsel such things as that a professional public relations company

 would be employed to help promote “A Very British Coup,” that a

 video shoot was planned an initiative that it would be later

 learned involved CARROLL, and that a vinyl recording of “A Very

 British Coup” would be available for sale by late August 2019.

 ENGLAND and CADIZ also provided Plaintiff through counsel with

 breakdowns of all personnel involved in the “A Very British Coup”

 release,             including              Michael        Rendell,   who   is     credited         as

 engineering, remixing and mastering “A Very British Coup.” The

 names of LEVENE and Plaintiff appear twice and credits to “I Was

 a Teenage Guitarist for the Clash” also appear, as agreed to by

 ENGLAND and CADIZ on behalf of GLOVER, WARDLE and CARROLL, having

 been acknowledged and accepted as the official credits for “A Very

 British Coup.” Moreover, Plaintiff provided ENGLAND and CADIZ with

 recommendations as to marketing, sales and promotional strategy

 for “A Very British Coup.”

           74.       A     reasonable              person    in   Plaintiff’s     position     would

 understand and take these and other communications between herself

 and        ENGLAND and CADIZ on behalf of GLOVER, WARDLE and CARROLL

 from April 16, 2016 and thereafter as recognition by ENGLAND,
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 29 of 97 PageID 36
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                           Page 29 of 45


 CADIZ,          GLOVER,            WARDLE          and       CARROLL      of     Plaintiff’s      property

 interests             and        Contract            with      LEVENE,      of    the       acceptance     of

 similarities between “I Was a Teenage Guitarist for the Clash” and

 “A Very British Coup,” that an agreement had been made in Orange

 County, Florida, over the internet regarding the use of Plaintiff’s

 property, that sales royalties would be reported and paid to

 Plaintiff and that Plaintiff would be credited on “A Very British

 Coup” and Plaintiff so understood them and took them in this

 manner. Plaintiff, for instance, relying on the promises made to

 her       by      ENGLAND,             CADIZ,          GLOVER,      WARDLE       and    CARROLL,     began

 publicizing and promoting her interest in and credit on “A Very

 British Coup” commencing in approximately June 2019.

           75.       Serving as further evidence of GLOVER’s and WARDLE’s

 agency         relationship                with        ENGLAND      and    CADIZ,      in    approximately

 February 2019 GLOVER was involved with a crowdfunding campaign on

 the Kickstarter platform to raise monies for a colored vinyl album

 edition of “A Very British Coup” in which GLOVER appears in a video

 discussing the music, WARDLE, LEVENE and other matters while

 soliciting             “pledges”             from          fans.   The    Kickstarter        campaign    was

 however “cancelled” and thus the colored vinyl “A Very British

 Coup” recording was not released by GLOVER. Beginning in late

 August 2019 and thereafter, however, colored vinyl recordings of

 “A Very British Coup” were promoted and offered up for sale and

 were sold by ENGLAND and CADIZ on behalf of GLOVER and WARDLE.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 30 of 97 PageID 37
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                             Page 30 of 45


 Furthermore, WARDLE was heavily involved in the sale and promotion

 of the vinyl recording along with ENGLAND and CADIZ upon its

 release.             The      fact         that        ENGLAND          and     CADIZ,    having    already

 distributed and sold download versions of “A Very British Coup” in

 July 2019, went on to                        release, promote and sell along with WARDLE

 a colored vinyl version of “A Very British Coup,” which appeared

 to be a duplicate of the vinyl and vinyl artistic covers GLOVER

 had      previously              promoted             in     the       failed    Kickstarter       campaign,

 further cemented in Plaintiff’s mind, as it would in any reasonable

 person’s mind, that ENGLAND and CADIZ were at all pertinent times

 acting          on     behalf          of      GLOVER            and    WARDLE,    as     was   Plaintiff’s

 understanding that ENGLAND and CADIZ had a long-standing business

 relationship with GLOVER and WARDLE which consisted of other music

 and arts related promotional and sales activities for both.

           76.        Additionally, on or about May 10, 2019, GLOVER and WARDLE

 appeared at an event at the Rich Mix night club in London which

 was promoted as a launch party for the “A Very British Coup”

 project and where GLOVER, WARDLE and another musician named Mark

 Stewart          also        credited            on        the    “A    Very    British     Coup”   release

 performed the song live together for what was understood to be the

 first time. During this approximate time, ENGLAND’s and CADIZ’s

 communications                  with        Plaintiff             through       counsel    continued       and

 included such topics as that “A Very British Coup” would be

 distributed as a download by July 6, 2019 in accordance with
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 31 of 97 PageID 38
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                    Page 31 of 45


 Plaintiff’s recommendations and with her consent, and that per

 Plaintiff this timing would be done in order to maximize the

 exploitation of the property to the benefit of all involved, to

 which ENGLAND and CADIZ agreed and acted on. The download of “A

 Very British Coup” was made available for sale by ENGLAND and CADIZ

 and, unlike when GLOVER previously released it, Plaintiff did not

 object relying on the written agreement that she would be properly

 credited and be paid royalties.

           77.       However, after Plaintiff provided her authorization to

 ENGLAND and CADIZ, certain problems, most critically a lack of

 communication                  from        ENGLAND         and    CADIZ   to   Plaintiff,     began

 transpiring. To obtain information on how matters were progressing

 from ENGLAND and CADIZ sometimes required follow-up emails to

 ENGLAND and CADIZ by Plaintiff’s counsel, which functioned to

 increase Plaintiff’s indebtedness for attorney’s fees. At no time

 did ENGLAND or CADIZ ever initiate any communications to keep

 Plaintiff informed of what was going on with her property.

           78.       For instance, despite the fact that ENGLAND, CADIZ,

 WARDLE,          GLOVER          and       CARROLL         had   actual   notice   of   Plaintiff’s

 management interests involving LEVENE arising from their Contract,

 on information and belief LEVENE was contacted to appear for “A

 Very British Coup” video shoot in the summer of 2019 without any

 notice to Plaintiff.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 32 of 97 PageID 39
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                        Page 32 of 45


           79.       Neither ENGLAND nor CADIZ ever disclosed to Plaintiff

 that LEVENE would be directly involved in the video shoot or

 anything else for that matter concerning “A Very British Coup”

 beyond          being         credited            and       paid   royalties    for    work     already

 performed.

           80.         In late August 2019, ENGLAND and CADIZ formally offered

 up “A Very British Coup” for sale in the form of a colored vinyl

 album which appeared to be a duplicate of the colored vinyl album

 and cover which was displayed in the failed Kickstarter campaign,

 and credited                 it     to      CADIZ          and   GLOVER’S   “Youth    Sounds”    label.

 Consistent with their failure to keep Plaintiff apprised with what

 was transpiring with her property and the rights she had entrusted

 them with, ENGLAND and CADIZ did not inform Plaintiff that the

 vinyl record had actually been released for sale or apprise her of

 any information such as pricing and costs which would directly

 bear on Plaintiff’s royalties.

           81.       On information and belief, ENGLAND and CADIZ on behalf

 of GLOVER, WARDLE and CARROLL have received and may be continuing

 to receive an unknown amount of monies arising from the sale of “A

 Very British Coup,” a portion of which Plaintiff is entitled to.

 ENGLAND and CADIZ have intentionally and completely kept Plaintiff

 in the dark regarding these and all other relevant matters.

           82.       Furthermore, Plaintiff’s name and that of LEVENE’s as

 well as “I Was a Teenage Guitarist for the Clash” never appeared
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 33 of 97 PageID 40
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                    Page 33 of 45


 anywhere in any of the publicity or articles promoting “A Very

 British Coup,” on any social media postings, on ENGLAND’s and

 CADIZ’s          website           where         they      promoted   the   record   and   accepted

 payments, on the final writing credits for the release or anywhere

 else in the way ENGLAND and CADIZ had agreed that this information

 would appear as official credits.

           83.       In late August 2019, Plaintiff’s counsel wrote emails to

 ENGLAND and CADIZ concerning these and other ongoing problems with

 them and demanded that ENGLAND and CADIZ cease and desist from

 further involvement in Plaintiff’s property until such time that

 these problems could be rectified. Plaintiff has since demanded

 that ENGLAND and CADIZ stop selling, promoting and exploiting her

 property, which ENGLAND and CADIZ have blatantly refused to do and

 continue to do so to the present time.

           84.       In early September 2019, ENGLAND and CADIZ wrote back to

 Plaintiff’s counsel and for the first time over the approximately

 five months they were communicating ENGLAND and CADIZ stated that

 Plaintiff had no interest in “A Very British Coup” due to a

 purported total assignment from LEVENE to WARDLE of all relevant

 rights concerning LEVENE’s work on the recording. ENGLAND and CADIZ

 now claimed that GLOVER and WARDLE owned this property and that

 CADIZ company had the exclusive right to distribute the recording.

 Prior to this time ENGLAND and CADIZ never communicated anything

 to Plaintiff of a change in their prior written agreement that
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 34 of 97 PageID 41
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                         Page 34 of 45


 Plaintiff would be credited and receive royalties, or that ENGLAND,

 CADIZ,           GLOVER,            WARDLE           and      CARROLL      were   now    unilaterally

 purportedly completely rescinding their written agreement with

 Plaintiff. See Composite Exhibit 2.

           85.       ENGLAND and CADIZ had never previously disclosed this

 supposed assignment, something which one would expect they and

 WARDLE knew or should have known of by April 16, 2019, when ENGLAND

 and CADIZ initiated their nearly five months contact with Plaintiff

 and/or Plaintiff’s counsel. See Composite Exhibit 2.

           86.       Also, for the first time ENGLAND and CADIZ now claimed

 that LEVENE and WARDLE had worked on “A Very British Coup” in 2014,

 and for the first time ENGLAND and CADIZ produced an alleged

 undated and unsigned statement purportedly from LEVENE asserting

 that LEVENE and WARDLE collaborated on the recording in 2014 and

 that all of LEVENE’s rights had been tendered to WARDLE. See

 Composite Exhibit 2.

           87.       Also for the first time, ENGLAND and CADIZ denied that

 “A Very British Coup” bore similarities to “I Was a Teenage

 Guitarist            for       the      Clash,”            despite   the   fact   that   after     being

 provided a You Tube link in April 2019 to the “I Was a Teenage

 Guitarist for the Clash” recording, ENGLAND’s and CADIZ’s response

 was their agreement to credit Plaintiff as she demanded and pay

 royalties as she demanded, and thereafter continued communications
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 35 of 97 PageID 42
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                   Page 35 of 45


 with Plaintiff through counsel for nearly five months confirming

 same. See Composite Exhibit 2.

           88.       In early September 2019, Plaintiff’s counsel wrote back

 to ENGLAND and CADIZ and sought proof of ENGLAND’s new assertions

 that WARDLE and LEVENE had worked together in 2014, as Plaintiff

 who had worked consistently with LEVENE that year believed this to

 be a patently false statement of when the alleged assignment from

 LEVENE occurred. ENGLAND replied with a revised second unsigned

 and undated statement purportedly from LEVENE which now changed

 the timeframe to 2016 as the year when LEVENE had worked on “A

 Very British Coup.” See Composite Exhibit 2.

           89.       These allegations completely contradict LEVENE’S written

 admissions of January 26, 2016, in an email to Plaintiff where he

 confirms what their written and verbal agreements stated: That

 Plaintiff in fact owns a 51% majority interest in their work

 together to his minority 49% interest. See Exhibit 5.

           90.       The language in ENGLAND’s and CADIZ’s correspondences of

 September 2019 and in particular of September 2, 2019 is wholly

 inconsistent with their laymen’s language contained within their

 prior correspondences. For instance, in their September 2, 2019

 letter, ENGLAND and CADIZ proffered such legal arguments and

 conclusions              as      “For       the       avoidance   of   doubt   Keith   Levene    has

 assigned his rights in the recording to Wobble and Youth for

 perpetuity and totality.” See Composite Exhibit 2.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 36 of 97 PageID 43
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                  Page 36 of 45


           91.       The      second          revised       statement   from   LEVENE   states     in

 pertinent part “Any rights re material performed on any versions

 or releases of ‘A Very British Coup’ were 100% signed off for use

 to Jah Wobble at the commencement of the project and no body else.”

 See Composite Exhibit 2.

           92.         These         alleged           statements   from   LEVENE   produced       by

 ENGLAND and CADIZ for the first time in September 2019, and which

 appear to have been written at or about that time and in direct

 response to questions raised by Plaintiff’s counsel to ENGLAND and

 CADIZ, claimed LEVENE would appear to give sworn testimony to

 substantiate his written statements. As it appeared that LEVENE’s

 statements served as the basis for ENGLAND, CADIZ, WARDLE, GLOVER

 and CARROLL’s unilateral purported rescission of their written

 agreements made months before with Plaintiff concerning “A Very

 British Coup,” without providing the common courtesy of notifying

 Plaintiff of this rescission, Plaintiff’s counsel sought ENGLAND’s

 and CADIZ’s assistance in producing LEVENE to give sworn testimony

 as to the matters he was allegedly claiming in the two written

 statements produced by ENGLAND and CADIZ.                                 However, ENGLAND and

 CADIZ refused to take any action to assist in producing LEVENE,

 advising Plaintiff’s counsel that he would have to take this up

 with LEVENE himself. See Composite Exhibit 2.

           93.       In November 2019, Plaintiff was advised in writing that

 two other musical artists involved in the “A Very British Coup”
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 37 of 97 PageID 44
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                             Page 37 of 45


 project had property which appeared on “A Very British Coup” as

 well as in a prior WARDLE release and that the latter was used

 without clearance. Per this communication and as with Plaintiff,

 a written agreement existed concerning rights relative to “A Very

 British Coup” which was apparently not complied with and also like

 Plaintiff and LEVENE, one of these artists did not receive a

 writing credit on the official release credits for her work. Also

 according              to       this          communication,               these    artists        were      so

 disappointed with how matters had progressed on “A Very British

 Coup”         that        they       dropped               out    of   the   project    entirely.            On

 information and belief, their names are still attached to “A Very

 British Coup” to the present time and were attached to “A Very

 British Coup” both before and at the time of the aforementioned

 CARROLL, ENGLAND and CADIZ’s produced music video, in which neither

 of these two artists appear, one of whom is a high profile artist

 with name recognition based on his past work achievements and

 successes.

           94.       On      information               and        belief,     ENGLAND,   CADIZ,      GLOVER,

 CARROLL, WARDLE and/or others continue to sell, promote, exploit

 and display “A Very British Coup” over Plaintiff’s objections.

 WARDLE in particular has been very aggressive in promoting and

 selling “A Very British Coup.”

           95.       ENGLAND’s             and      CADIZ’S         conduct     on   behalf    of    WARDLE,

 GLOVER, and CARROLL is shocking, malicious, spiteful, egregious
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 38 of 97 PageID 45
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                         Page 38 of 45


 and offensive, served no legitimate purpose other than to harass

 and humiliate Plaintiff and to interfere with her Contract with

 LEVENE and deprive her of the benefits of her property interests

 as well as to cause Plaintiff to be required to expend unnecessary

 attorney’s fees in receiving and reviewing ENGLAND’s and CADIZ’s

 multiple communications, and then responding to same or initiating

 numerous further communications to ENGLAND and CADIZ from April

 through September 2019.

           96.       As such these actions merit the entry of an award of

 punitive            damages           against          ENGLAND,      CADIZ,    GLOVER,      WARDLE     and

 CARROLL and it is anticipated that Plaintiff will in discovery

 seek facts to support the possible award of punitive damages and

 upon the uncovering of such further evidence will seek leave of

 court to plead them.

           97.       As a proximate cause of the conduct by LEVENE, WARDLE,

 GLOVER,           CARROLL,            ENGLAND              and   CADIZ,   Plaintiff       has   suffered

 damages.

                                                      COUNT 1
                                                BREACH OF CONTRACT
                                                (DEFENDANT LEVENE)

           98.       Plaintiff realleges and restates the allegations set

 forth in Paragraphs 1-97 as if fully stated herein.

           99.       Plaintiff             and        LEVENE       entered     into   an     enforceable

 contract.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 39 of 97 PageID 46
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                  Page 39 of 45


           100. Plaintiff                  performed        all   essential   duties    which    the

 contract required her to perform.

           101. All conditions required by the contract for LEVENE’S

 performance had occurred.

           102. LEVENE failed to perform in such a manner in which the

 contract required him to do and/or did something which the contract

 prohibited him from doing.

           103. Plaintiff                  has       been   harmed   by   LEVENE’S     failure     to

 perform.

           104. LEVENE has breached the contract and continues to do so.

           105. Plaintiff has suffered and continues to suffer damages

 as a result of LEVENE’S breach of the contract.

                                   COUNT 2
                            TORTIOUS INTERFERENCE
           (DEFENDANTS GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ)

           106. Plaintiff realleges and restates the allegations set

 forth in Paragraphs 1-97 as if fully stated herein.

           107. A valid contract exists between Plaintiff and LEVENE.

           108. GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ knew about

 the contract.

           109. GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ took actions

 intending to induce a breach or disruption of the contract.

           110. There were no legal justifications for these Defendants’

 actions.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 40 of 97 PageID 47
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                            Page 40 of 45


           111. Plaintiff has suffered damages as a result of these

 Defendants’ actions.

                                COUNT 3
                              CONSPIRACY
   (DEFENDANTS GLOVER, WARDLE, CARROLL, ENGLAND, CADIZ AND LEVENE)

           112. Plaintiff realleges and restates the allegations set

 forth in Paragraphs 1-97 as if fully stated herein.

           113. A conspiracy between GLOVER, WARDLE, CARROLL, ENGLAND,

 CADIZ and LEVENE exists to do an unlawful act or to do a lawful

 act by unlawful means in depriving plaintiff of the benefits of

 her property and interfering with her business relationship with

 LEVENE.

           114. GLOVER, WARDLE, CARROLL, ENGLAND, CADIZ and LEVENE did

 one or more overt acts in pursuance of the conspiracy;

           115. Damage to Plaintiff has occurred as a result of the acts

 performed pursuant to the conspiracy.

                                   COUNT 4
                            FRAUDULENT INDUCEMENT
           (DEFENDANTS GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ)

           116. Plaintiff realleges and restates the allegations set

 forth in Paragraphs 1-97 as if fully stated herein.

           117. ENGLAND and CADIZ on behalf of GLOVER, WARDLE and CARROLL

 had knowledge that a false statement or statements of material

 facts proffered in written communications from April 16, 2019

 through September 2019 were untrue.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 41 of 97 PageID 48
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                            Page 41 of 45


           118. ENGLAND and CADIZ on behalf of GLOVER, WARDLE and CARROLL

 intended to dupe or cause damage to Plaintiff resulting from their

 false statement or statements.

           119. Justifiable confidence and reliance by Plaintiff on the

 statement or statements proffered by ENGLAND and CADIZ on behalf

 of GLOVER, WARDLE and CARROLL resulted.

           120. Plaintiff suffered injuries as a result of this/these

 false statement/statements.

                                    COUNT 5
                               MISAPPROPRIATION
           (DEFENDANTS GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ)

           121. Plaintiff realleges and restates the allegations set

 forth in Paragraphs 1-97 as if fully stated herein.

           122. GLOVER, WARDLE, CARROLL, ENGLAND, and CADIZ knowingly

 obtained and/or used Plaintiff’s property with the intent to either

 temporarily or permanently deprive Plaintiff of the right to her

 property or a benefit from her property, and appropriated the

 property owned by Plaintiff for their own use or to the use of any

 person not entitled to the use of the property.

           123. Plaintiff suffered damages as a result thereof.

                                   COUNT 6
                             BREACH OF CONTRACT
          (DEFENDANTS GLOVER, WARDLE, CARROLL, ENGLAND, and CADIZ)

           124. Plaintiff realleges and restates the allegations set

 forth in Paragraphs 1-97 as if fully stated herein.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 42 of 97 PageID 49
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                 Page 42 of 45


           125. Plaintiff                 and       GLOVER,   WARDLE,   CARROLL,   ENGLAND,     and

 CADIZ entered into an enforceable contract.

           126. Plaintiff                  performed        all   essential   duties   which    the

 contract required her to perform.

           127. All conditions required by the contract for GLOVER,

 WARDLE, CARROLL, ENGLAND and CADIZ’S performance had occurred.

           128. GLOVER, WARDLE, ENGLAND, CARROLL and CADIZ failed to

 perform in such a manner in which the contract required them to do

 and/or did something which the contract prohibited them from doing.

           129. Plaintiff has been harmed by GLOVER, WARDLE, CARROLL,

 ENGLAND and CADIZ’s failure to perform.

           130. GLOVER, WARDLE, ENGLAND, CARROLL and CADIZ have breached

 the contract and continue to do so.

           131. Plaintiff has suffered damages as a result of their

 breach of the contract.

                                     APPLICATION FOR AN INJUNCTION
                                           (DEFENDANT LEVENE)

           132. Plaintiff seeks the entry of an injunction prohibiting

 LEVENE from continuing to materially breach the Contract between

 the parties, from licensing, trading, promoting, and/or selling

 property owned by and with Plaintiff, and soliciting and accepting

 payments for said property through PayPal and/or any other means.

 In light of LEVENE’S past stubborn, spiteful, malicious, and

 ongoing illegal conduct of nearly four years duration, there is no
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 43 of 97 PageID 50
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                                  Page 43 of 45


 adequate           remedy          at      law       that         would    serve       to   prevent    further

 irreparable harm to Plaintiff by LEVENE. The public interests

 support the entry of an injunction as it would help ensure that

 LEVENE complies with his lawful obligations in accordance with the

 Contract.

                        APPLICATION FOR AN INJUNCTION
           (DEFENDANTS GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ)

           133. Plaintiff                  seeks            the    entry     of    an    injunction        as      to

 Defendants GLOVER, WARDLE, CARROLL, ENGLAND and CADIZ preventing

 them        from        interfering               with           Plaintiff’s       property      rights         and

 business relationship with LEVENE, including property Plaintiff

 owns       by      copyright.                  Plaintiff            seeks    the       entry   of    an     order

 prohibiting Defendants from further infringing on her property and

 copyrights by selling her property in person or via the internet

 including but not limited to on EBAY, from creating, displaying,

 and posting promotional music videos and other content including

 but not limited to the CARROLL, ENGLAND and CADIZ’s produced video

 posted on You Tube                      (https://www.youtube.com/watch?v=TWI61RSle1A)

 and furthermore for ENGLAND, CADIZ, CARROLL and any other of their

 employees, contractors, subcontractors, associates, assigns and/or

 any third party to cease and desist from creating, marketing and

 producing             any       content           involving           “A    Very       British      Coup”       and

 displaying             the       same        on      the         internet    or    elsewhere,        and      from

 soliciting and accepting payments for “A Very British Coup” through
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 44 of 97 PageID 51
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                       Page 44 of 45


 PayPal, credit card, cash, cryptocurrency, and/or any other means

 on behalf of themselves, WARDLE, GLOVER, LEVENE and/or any other

 party. There is no adequate remedy at law that would serve to

 prevent further irreparable harm.                                  The public interests support

 the entry of an injunction as it would help ensure that LEVENE

 complies           with        his       lawful            obligations    in   accordance    with    his

 Contract with Plaintiff and that GLOVER, WARDLE, ENGLAND, CARROLL

 and       CADIZ          cease          assisting             LEVENE     in    repudiating   LEVENE’s

 obligations under the Contract with Plaintiff and from continuing

 to promote, market, sell and/or exploit Plaintiff’s work product

 and property without her consent.

                                         ATTORNEY’S FEES AND COSTS

           134. Plaintiff retained the undersigned counsel to represent

 her in this action and has become obligated to pay him attorney’s

 fees; plus Plaintiff has incurred and will further incur costs in

 this litigation.

           135. Under the attached Contract, Defendant LEVENE is liable

 to pay Plaintiff’s attorney’s fees and costs.

           136. As assignees of property under the attached Contract,

 GLOVER, WARDLE, ENGLAND, CARROLL and CADIZ are liable to pay

 Plaintiff’s attorney’s fees and costs.

           WHEREFORE, Plaintiff demands judgment against Defendants for

 damages, attorney’s fees and costs, the issuance of injunctions

 against Defendants, and any other relief as may be just and proper.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 45 of 97 PageID 52
 Bonczyk v. Levene, et al.; Case Number 2018-CA- 010630-O
 Second Amended Complaint                                                                 Page 45 of 45


           I HEREBY CERTIFY that this document was e-filed today through

 the Florida Courts E-Filing Portal, which will serve the same on

 all counsel of record; and that is was emailed today to:

 JULIAN KEITH LEVENE famusgorg@gmail.com and keith@itwaspunk.com
 MARTIN GLOVER c/o Richard England richard@cadizmusic.co.uk
 JOHN WARDLE c/o Tim Smith musiclaw@btconnect.com
 JEAN MARIE CARROLL, info@anglocentric.co.uk
 RICHARD ENGLAND richard@cadizmusic.co.uk
 CADIZ MUSIC AND DIGITAL LTD richard@cadizmusic.co.uk



                                                            CPLS, P.A.
                                                            Attorneys|Consultants|Mediators
                                                            201 East Pine Street, Suite 445
                                                            Orlando, FL 32801
                                                            Tel 407-647-7887, Fax 407-647-5396
                                                            www.cplspa.com
                                                            CPLS File No. 3065-1




 November 19, 2019                                          ALBERTO E. LUGO-JANER, Esq.
                                                            Florida Bar Number 0972592
                                                            alugo-janer@cplspa.com

                                                            Counsel for Plaintiff
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 46 of 97 PageID 53




                Exhibit 1
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 47 of 97 PageID 54
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 48 of 97 PageID 55
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 49 of 97 PageID 56
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 50 of 97 PageID 57
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 51 of 97 PageID 58
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 52 of 97 PageID 59
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 53 of 97 PageID 60
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 54 of 97 PageID 61
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 55 of 97 PageID 62




                Exhibit 2
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 56 of 97 PageID 63


  From:                      Alberto E. Lugo-Janer, Esq.
  To:                        Nathalia C. Rocha
  Subject:                   FW: Keith Levene
  Date:                      Thursday, September 12, 2019 2:14:01 PM
  Attachments:               image001.png




                               Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                               alugo-janer@cplspa.com | www.cplspa.com
   CPLS             , P.A.
                               201 East Pine Street, Suite 445, Orlando, Florida 32801
                               Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
   Attorneys | Mediators
                               This message and any included attachments are property of CPLS, P.A., and are intended only for the addressee(s). The information contained herein may
   Executive Cons­­­­
                 ultants       include attorney-client-privileged or otherwise confidential information. Unauthorized review, forwarding, printing, copying, distributing, or using such information
                               is strictly prohibited and may be unlawful. Please do not copy or forward. If you received this message in error, or have reason to believe you are not authorized
                               to receive it, please promptly delete this message and notify the sender by e-mail. Thank you.




  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Wednesday, September 4, 2019 8:45 AM
  To: Alberto E. Lugo-Janer, Esq.
  Subject: RE: Keith Levene

  You will have to take this up with Keith Levene directly yourself.

  RE

  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
  Sent: 04 September 2019 13:24
  To: 'richard@cadizmusic.co.uk'
  Subject: RE: Keith Levene

  Dear Mr. England:
  Concerning this and other sudden changes in Mr. Levene's recollection, as Mr. Levene says he is willing to
  appear before any court to give sworn testimony, please inquire and let me know about his available dates to
  take his videotaped deposition in the case pending against him in Orange County, Florida, Case No.2018-CA-
  010630-O. See by entering this case number at https://myeclerk.myorangeclerk.com/Cases/search



                              Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                              alugo-janer@cplspa.com | www.cplspa.com
                              201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.                 Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |               This message and any included attachments are property of CPLS, P.A., and are intended
    Mediators                 only for the addressee(s). The information contained herein may include attorney-client-
    Executive                 privileged or otherwise confidential information. Unauthorized review, forwarding,
   Cons­­ultants              printing, copying, distributing, or using such information is strictly prohibited and may be
                              unlawful. Please do not copy or forward. If you received this message in error, or have
                              reason to believe you are not authorized to receive it, please promptly delete this message
                              and notify the sender by e-mail. Thank you.


  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Wednesday, September 4, 2019 5:46 AM
  To: Alberto E. Lugo-Janer, Esq.
  Subject: FW: Keith Levene
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 57 of 97 PageID 64


  Dear Alberto

  The “A Very British Coup” was originally composed and recorded by Jah Wobble and Youth in London in
  2016. Keith Levene’s guitar part was added later 2016. Not in 2014, Keith Levene made an error with the date.

  Please see the note and statement by Keith Levene below.

  Yours faithfully

  Richard England


  Richard. I re did this and its much better and more specific. I'm pasting it in but the doc's attached.
  The most important thing was I'd used the wrong date but I went over the whole thing. Let me know you got
  this.

  K :-


  Counterclaim to _Kathleen Bonczyk Takedown Order:- Julian Keith Levene.
  Attention: Richard England Cadiz Records.

  For the record Kathleen Bonczyk is registered with the New Jersey & Florida bar association working from the
  legal offices of Alberto E Lugo - Janer ESQ +1 407 647 7887 Florida


  It has been brought to my attention Kathleen Bonczyk has sent a DMCA take down order to YouTube
  regarding the works “A Very British Coup” and is claiming some kind of ownership. This claim is invalid. I
  am prepared to swear to this fact under oath in any court.

  My name is Julian Keith Levene. In 2016 the artist Jah Wobble and myself created the music for the works “A
  Very British Coup” consisting of 3 separate titles of the same name. Any rights re material performed on any
  versions or releases of “A Very British Coup” were 100% signed off for use to Jah Wobble at the
  commencement of the project and no body else. This was and is the understanding I have with Jah Wobble and
  there are no grounds for anyone else to make a claim toward the intellectual property on any release or stream
  or sync regarding the works “A Very British Coup.


  Julian Keith Levene


  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
  Sent: 03 September 2019 19:01
  To: 'richard@cadizmusic.co.uk' <richard@cadizmusic.co.uk>
  Subject: RE: Keith Levene

  Please accept this as my client's second and final request for (1) Mr. Levene's entire statement referenced in
  your correspondence of September 3, 2019 and (2) Proof that Mr. Wardle produced "A Very British Coup" in
  2014.

  This is necessary because you initially contacted my client on behalf of Mr. Wardle and Mr. Glover to obtain
  her authority regarding “A Very British Coup;” and you later agreed in writing to credit her and pay royalties
  to her on behalf of Mr. Wardle and Mr. Glover. But now you recanted and backtracked after nearly five
  months of communications to my client or myself.

  As stated, my client is seeking this proof in a good faith effort to avoid instituting litigation against Mr. Glover,
  Mr. Wardle and yourself which may now appear to include possible evidence
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 58 of 97 PageID 65


                    Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                    alugo-janer@cplspa.com | www.cplspa.com
                    201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.       Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |     This message and any included attachments are property of CPLS, P.A., and are intended
    Mediators       only for the addressee(s). The information contained herein may include attorney-client-
    Executive       privileged or otherwise confidential information. Unauthorized review, forwarding,
   Cons­­ultants    printing, copying, distributing, or using such information is strictly prohibited and may be
                    unlawful. Please do not copy or forward. If you received this message in error, or have
                    reason to believe you are not authorized to receive it, please promptly delete this message
                    and notify the sender by e-mail. Thank you.


  From: Alberto E. Lugo-Janer, Esq.
  Sent: Tuesday, September 3, 2019 10:09 AM
  To: 'richard@cadizmusic.co.uk'
  Subject: RE: Keith Levene

  Dear Mr. England:

  As I previously advised, my client has directed me to institute litigation against you, Mr. Wardle and Mr.
  Glover. The claims will include Conspiracy.

  I should like to bring to your attention my client's relationship with Mr. Levene was business in nature as her
  contract states.

  One principal business activity that will be introduced into evidence at trial is that Mr. Levene and my client
  worked consistently together in 2014. A major activity that year involved the development, two month crowd
  funding and other tasks associated with Commercial 2014 which is well documented:
  https://www.theguardian.com/music/2014/apr/22/public-image-ltd-pil-keith-levene-crowdfund-relaunch-
  commercial-zone-album (this article was the direct result of a press release my client sent to the Guardian) as
  was Mr. Levene's relocation to Prague from the United Kingdom in May 2014 where he remained the rest of
  the year.

  My client worked closely and consistently with Mr. Levene in the UK and Prague the majority of 2014 both
  before and after he relocated to Prague. My client had access to Mr. Levene's phones, email accounts,
  computers and other technology which she anticipates will reveal no communication between Mr. Wardle and
  Mr. Levene. To her knowledge Mr. Wardle advised Mr. Levene following the Mount Fuji Metal Box in Dub
  July 2012 show he no longer wished to work with him any further which then freed Mr. Levene up to
  accelerate the work he had already commenced performing with my client. However, proof that Mr. Wardle
  and Mr. Levene produced A Very British Coup in 2014 as your letter alleges would be helpful. You of course
  never made mention of this fact in April 2019 when you contacted my client to obtain her permission regarding
  A Very British Coup or anytime thereafter until your most recent letter.

  In a good faith effort to possibly avoid litigation, kindly produce the statement which you attribute to Mr.
  Levene as well as proof that Mr. Wardle worked with Mr. Levene in 2014.




                    Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                    alugo-janer@cplspa.com | www.cplspa.com
                    201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.       Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |     This message and any included attachments are property of CPLS, P.A., and are intended
    Mediators       only for the addressee(s). The information contained herein may include attorney-client-
    Executive       privileged or otherwise confidential information. Unauthorized review, forwarding,
   Cons­­ultants    printing, copying, distributing, or using such information is strictly prohibited and may be
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 59 of 97 PageID 66


                    unlawful. Please do not copy or forward. If you received this message in error, or have
                    reason to believe you are not authorized to receive it, please promptly delete this message
                    and notify the sender by e-mail. Thank you.


  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Tuesday, September 3, 2019 8:25 AM
  To: Alberto E. Lugo-Janer, Esq.
  Subject: RE: Keith Levene

  In what jurisdiction?

  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
  Sent: 03 September 2019 13:05
  To: 'richard@cadizmusic.co.uk' <richard@cadizmusic.co.uk>
  Subject: RE: Keith Levene

  Dear Mr. England:

  This is to put you on notice that my client has directed me to initiate litigation against you, Mr. Glover and Mr.
  Wardle. It is anticipated that the Complaint will be filed within the next 30 days.



                    Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                    alugo-janer@cplspa.com | www.cplspa.com
                    201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.       Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |     This message and any included attachments are property of CPLS, P.A., and are intended
    Mediators       only for the addressee(s). The information contained herein may include attorney-client-
    Executive       privileged or otherwise confidential information. Unauthorized review, forwarding,
   Cons­­ultants    printing, copying, distributing, or using such information is strictly prohibited and may be
                    unlawful. Please do not copy or forward. If you received this message in error, or have
                    reason to believe you are not authorized to receive it, please promptly delete this message
                    and notify the sender by e-mail. Thank you.


  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Tuesday, September 3, 2019 5:19 AM
  To: Alberto E. Lugo-Janer, Esq.
  Subject: RE: Keith Levene

  I sent this letter yesterday. RE

                                                               Cadiz Music & Digital Music Ltd
  13 Harmony Place
  London
                                                               SE8 3FE
                                                               UK

  Alberto E. Lugo-Janer,
  201 East Pine Street, Suite 445
  Orlando
  Florida 32801
  USA

  2nd September 2019
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 60 of 97 PageID 67



  Dear Alberto E. Lugo-Janer

  Thank you for the email dated 30th August 2019.

  However, it is our opinion that your client Kathleen Bonczyk (Kathy Di Tondo)’s claim to own intellectual
  property on the recording “A Very British Coup” is without merit and we do not require your permission or
  authorization to release this music which effectively has nothing to do with your client.

  The ownership of the copyright in this recording “A Very British Coup” rests with John Wardle (Jah Wobble),
  Martin Glover (Youth) and has been assigned to Cadiz Music & Digital Ltd, 13 Harmony Place, London SE8
  3FE (Cadiz).

  We understand that your client was previously in a personal relationship with Keith Levine and has some form
  of dispute with him. This dispute, whatever it may be has no relationship whatsoever with Cadiz or this
  recording. We have received communication from Keith Levine refuting her claim. This is part of his
  statement.

  “My name is Julian Keith Levene. In 2014 the artist Jah Wobble and myself created the music for the works “A Very
  British Coup consisting” of 3 separate titles of the same name. Any material performed on any versions or releases
  were 100% signed off to Jah Wobble at the time and nobody else. This is and was the understanding I had with Jah
  Wobble and can see no reason why anyone else can make any claims toward intellectual property on any release or
  stream or sync regarding the works “A Very British Coup. If any further information or confirmation is need don’t
  hesitate to email famusgorg@gmail.com or call/text me on 07454736493.”

  Julian Keith Levene

  For the avoidance of doubt Keith Levene has assigned his rights in the recording to Wobble and Youth for
  perpertuity and in totality.
  Furthermore, we cannot see a resemblance between the guitar part on a “A Very British Coup” with the track
  “I was a Teenage Guitarist 4 The Clash” as your client claims.

  It has also come to our attention that your client is now interfering with our legal business with attempts to stop
  promotion of “A Very British Coup” and with various takedown notices to download companies.

  Your client needs to stop this action immediately. In the event that your client does not, please be aware that
  we will robustly and vigorously protect our recording and right to exploit it.




  Yours faithfully




  Richard England
  Cadiz Music & Digital Ltd
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 61 of 97 PageID 68




  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
  Sent: 02 September 2019 23:19
  To: 'richard@cadizmusic.co.uk' <richard@cadizmusic.co.uk>
  Subject: RE: Keith Levene

  Dear Mr. England:
  This is in follow up to my email correspondences to you of August 28, 29 and 30. My client is hereby
  permanently withdrawing her authorization to Cadiz Records and to you to use, promote, sell or in any other
  way be involved in her property. You are to cease and desist from engaging in any further conduct that would
  suggest the authority conveyed to you by my client arose from anything other than trickery, deception,
  fraudulent inducement, and/or bad faith. You are to cease and desist from taking any action involving my
  client's property in order to mitigate the continuing damages that have resulted to my client arising from your
  illegal conduct. .
  You and any representative, designee or employee of Cadiz are also directed to preserve any and all
  communications between yourself to/from Julian Keith Levene (or any person representing him), John Wardle,
  Martin Glover, Mark Stewart, and any and all other parties that relate in any way whatsoever to my client, her
  business relationship and/or property holdings with Mr. Levene including but not limited to the A Very British
  Coup property.
  The record is clear that you have violated your fiduciary obligations owed to my client arising from her
  entrustment of her property to you. You have breached your agreement with her, and acted in a manner that has
  benefitted yourself, your company, John Wardle, Martin Glover, Mark Stewart and Keith Levene to my client's
  detriment. At a minimum my client has claims against you for breach of contract or in the alternative unjust
  enrichment, breach of fiduciary obligations, trickery, and fraudulent inducement. Other claims are for
  conspiracy involving yourself and John Wardle and Martin Glover that include but are not limited to
  interference with my client's property interests and business relationship with Julian Keith Levene.
  Your total disregard for your fiduciary and contractual obligations to my client and recognition of my client's
  interests in her property were most recently revealed in your actions of late August 2019. Consistent with your
  past conduct demonstrating a lack of communications or good faith on your part, you did not provide my client
  with the common courtesy to put her on notice of the actual August 28, 2019 pre-release of A Very British
  Coup or anything related to same including publicity-related activities. There is no question a reasonable
  person sitting in your shoes would know my client would have been interested in learning this critical fact
  based on my many communications to you inquiring on status reports as to actions and/or developments
  involving A Very British Coup.
  As has happened time and time again, my client was required to learn through third sources what you were
  doing with her property. I wrote to you on August 28, 2019, a time when Cadiz and Mr. Wardle were
  aggressively promoting the sale of A Very British Coup, to express specific concerns that my client had, to
  which I received no response from you. This combined with additional troubling facts concerning your
  management of my client's property rights that came to my client's attention necessitated a stronger follow-up
  communication on August 29, 2019 advising that my client intended to withdraw her authorization to you
  concerning her property rights if I did not hear back from you. Only then did I receive a reply in which you did
  not substantively reply to the matters that were contained within my correspondences of August 28-29, 2019 or
  do anything to relieve her concerns. You stated you were on holiday and would respond after you returned
  from your holiday. My client doubts you would have responded to similar concerns posed by Mr. Glover or
  Mr. Wardle in such a flippant and offensive way.
  I wrote to you on August 30, 2019 directing you to stop selling and promoting my client's work until further
  notice and until many problems that had arisen might be rectified. The evidence revealed you have disregarded
  that directive to date.
  The following are facts that will be addressed in future litigation against you alone and in conjunction with Mr.
  Glover, Mr. Wardle and Mr. Stewart:.
  1. By late August 2019, Cadiz and Mr. Wardle began aggressively promoting the pre-sale release of A Very
  British Coup on vinyl. None of the publicity related to this pre-sale mentioned my client's interests or that Mr.
  Levene's appearance was courtesy of I Was a Teenage Guitarist for the Clash. It was however extremely
  favorable to Mr. Wardle, who as you are well aware, was involved in a prior release of this music on the Youth
  Sounds label without my client's consent. Cadiz's publicity of A Very British Coup went so far as to promote a
  forthcoming release by Mr. Wardle. The lack of any mention by Cadiz of my client and/or her property rights
  greatly operated to Mr. Wardle's benefit and to my client's detriment as Mr. Wardle previously used my client's
  work on A Very British Coup without her authorization. A reasonable person reading this publicity would
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 62 of 97 PageID 69


  more likely than not conclude there was no merit to the prior disputed and unauthorized release of A Very
  British Coup on the Youth Sounds label including as it related Mr. Wardle's involvement.
  2. On information and belief, Mr. Wardle has yielded significant control over you concerning at a minimum
  the marketing and public relations strategy associated with A Very British Coup.
  3. Sometime in approximately late August 2019, Cadiz devoted a section of its website to the A Very British
  Coup release, and has accepted pre-sale payments for the vinyl edition of this release on its website for this
  vinyl release.
  4. It is my client's understanding, Cadiz has/is also received monetary remuneration arising from the digital
  release of "A Very British Coup" from July 2019 to date. Nonetheless, you have provided my client with no
  accounting of any current or past sales or current monies received by Cadiz arising from the sale of A Very
  British Coup which as part of her agreement with you to entrust you with her property, she is to receive a
  percentage.
  5. You have not provided my client with an estimate of actual costs involved in the sale and promotion of this
  project which will directly impact any royalties she receives, if ever. You have also not provided my client
  with any information concerning the promotion, marketing, public relations, forecasted sales, management
  strategy or anything else concerning activities related to your entrustment of her property.
  6. These and other actions appear to demonstrate a purposeful intent to continue to keep my client in the dark
  as to activities arising from your entrustment of her property as does the fact that you have never initiated a
  communication advising her of anything related to Cadiz's release of A Very British Coup.
  7. Indeed, the only information my client has ever received from you came in the form of responses to my
  correspondences to you, most of which provided only scant information. Many times, you did not provide
  timely responses to my initial inquiries which then necessitated follow-ups from me to you asking for a
  response and it was only then that she learned for example that there were delays in activities related to her
  property based on prior information provided by you to me.
  8. In the meantime, your entrustment of my client's property has greatly benefited John Wardle, Martin Glover,
  Mark Stewart and yourself in terms of publicity involving A Very British Coup, and the repairing of Mr.
  Wardle, Mr. Glover's and Mr. Stewart's reputations arising from the prior takedown of the unauthorized use of
  my client's work on Youth Sounds. Your decision to ensure that Youth Sounds involvement in the Cadiz
  release was mentioned in publicity for and the sale of the product yielded even more benefits to Mr. Glover in
  light of the prior unauthorized release of my client's property.
  9. You have also benefited from monies received from the sales of A Very British Coup. The publicity A Very
  British Coup has received has also possibly boost sales of other of Mr. Wardle, Mr. Glover, Mr. Stewart and
  your own projects. Furthermore, you have taken absolutely no steps to ensure my client benefit at all arising
  from your entrustment of her property by either including her name on any publicity or on the information
  associated with the sale of A Very British Coup on your website or elsewhere or specifically referencing that
  Mr. Levene's involvement was to be credited to I Was a Teenage Guitarist 4 the Clash, per your written
  obligations to my client.
  10. You either directly or indirectly have engaged in authorized conduct by overstepping your authority, the
  extent to which is unknown arising from your failure to keep my client apprised of matters involving A Very
  British Coup, and allowing A Very British Coup to appear on at least one other label that my client is aware of
  and also to be used in publicity to promote the sale of a forthcoming John Wardle compilation album despite
  the fact you never requested my client's authority for either.
  11. You have negligently or intentionally interfered with my client's business relationship and property rights
  involving Keith Levene when you were well aware that she had an interest in it. (See your email
  correspondence of April 16, 2019 to my client wherein you state "I have been made aware that you have an
  interest in Keith Levene’s career / copyright" and my responses which included the contract between my client
  and Mr. Levene revealing his minority rights interests to her majority interests).
  12. My client understands that Mr. Levene may have been involved at a minimum in a video shoot for A Very
  British Coup organized and coordinated on your behalf. If so, you have failed to keep her apprised of your
  direct or indirect communications with Mr. Levene or that you intended that Mr. Levene would be involved in
  anything arising from my client's entrusting you with her interests in her own property. Moreover your
  decision to continue to credit Mr. Levene only and not crediting my client or that Mr. Levene's appearance was
  courtesy of I Was a Teenage Guitarist for the Clash serves as further evidence of your interference with my
  client's business relationship with Mr. Levene and/or her property interests arising from same.
  13. When you were asked to provide proof that you had or intended to publicly credit my client in any way as
  late as August 29, 2019, you were unable to do so.


                   Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 63 of 97 PageID 70


                   alugo-janer@cplspa.com | www.cplspa.com
                   201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.      Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |    This message and any included attachments are property of CPLS, P.A., and are intended
    Mediators      only for the addressee(s). The information contained herein may include attorney-client-
    Executive      privileged or otherwise confidential information. Unauthorized review, forwarding,
   Cons­­ultants   printing, copying, distributing, or using such information is strictly prohibited and may be
                   unlawful. Please do not copy or forward. If you received this message in error, or have
                   reason to believe you are not authorized to receive it, please promptly delete this message
                   and notify the sender by e-mail. Thank you.


  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Monday, September 2, 2019 12:48 PM
  To: Alberto E. Lugo-Janer, Esq.
  Subject: FW: Keith Levene

  Hi Alberto

  Response to your letter below.

  Best wishes RE



  ---------- Forwarded message ---------
  From: Alberto E. Lugo-Janer, Esq. <alugo-janer@cplspa.com>
  Date: Fri, Aug 30, 2019 at 1:26 PM
  Subject: RE: Keith Levene
  To: Richard England <richardecadiz@gmail.com>


  Dear Mr. England:

  This is to express my deep concerns as to Cadiz's treatment of my client and her property.

  Cadiz owes my client certain contractual and fiduciary obligations in return for her authorization to allow
  Cadiz to use her property. Bad faith has been exhibited by Cadiz toward my client. In response to my requests
  for information from you in my most recent inquiries of August 28 and 29, 2019, you indicated you would be
  back in touch next week. In the interim, and based on ongoing problems and until these problems can be
  properly rectified, Cadiz is directed to cease the use of, promotion, sale and/or distribution of my client's
  property until further notice. I base this directive on the following:

  1) In April 2019 you contacted my client to make inquires about her interest in music involving work with
  Julian Keith Levene, work that had been previously released on another label without her authorization.

  2) Thereafter you and I began a several months long dialogue which resulted in my client's authorizing Cadiz
  Records to release her property on (1) a vinyl album called A Very British Coup which you advised would be
  released August 30, 2019 and (2) followed by a three tune download EP called A Very British Coup. I was
  clear in my past communications that my client's authorization did not extend to any third party. Furthermore,
  you did not seek nor did my client extend permission for further usage of her property.

  3) As consideration by Cadiz for the use of my client's work, she asked you for and you agreed to: 1) Properly
  credit her and 2) pay her 51% royalties, the latter of which she may or may not ever receive as all costs will
  undoubtedly need to be accounted for before she receives any compensation. Thus the only consideration she
  asked Cadiz for that you could provide at the time of her agreement to use her work was to simply credit her.
  There is no evidence that this has ever been performed by you. This is not acceptable.

  4) At no time has Cadiz kept my client affirmatively apprised of what was transpiring with her work. It was
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 64 of 97 PageID 71


  only after I contacted you, and sometimes my communications required follow-ups before you ever responded,
  that you provide her with any information at all. Indeed much of what has been learned regarding what Cadiz
  may or may not be doing with her work has come from other sources. This is not acceptable.

  5) Recently concerns were raised about further unauthorized use of my client's property: A) See for example
  the attached Sound Cloud screen shot showing release of A Very British Coup on an unknown label "Painted
  Word Records" and B) A Very British Coup is being promoted and will be offered up for sale in October 2019
  on a John Wardle compilation album entitled "Post Punk Apocalyptic Dub." It appears Cadiz has been
  involved directly and/or indirectly in promoting both, including on its social media. This is not acceptable.

  6) You have not provided any proof that you have performed your end of the bargain by crediting my client.
  When I asked you for this proof twice, something that one would think would be at your disposal, you were
  unable to immediately produce it and stated you would be in touch next week.

  7) Furthermore, my client's name is nowhere to be found on any marketing materials for A Very British Coup.

  8) Meantime, Cadiz has now begun offering up the vinyl record for sale.

  The aforementioned conduct on Cadiz's part will no longer be tolerated.



                    Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                    alugo-janer@cplspa.com | www.cplspa.com
                    201 East Pine Street, Suite 445, Orlando, Florida 32801
    CPLS, P.A.      Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |     This message and any included attachments are property of CPLS, P.A., and are intended
     Mediators      only for the addressee(s). The information contained herein may include attorney-client-
     Executive      privileged or otherwise confidential information. Unauthorized review, forwarding,
    Cons­­ultants   printing, copying, distributing, or using such information is strictly prohibited and may be
                    unlawful. Please do not copy or forward. If you received this message in error, or have
                    reason to believe you are not authorized to receive it, please promptly delete this message
                    and notify the sender by e-mail. Thank you.


  From: Richard England [mailto:richardecadiz@gmail.com]
  Sent: Thursday, August 29, 2019 3:18 PM
  To: Alberto E. Lugo-Janer, Esq.
  Subject: Re: Keith Levene

  I am holiday will come back to you on Monday 2nd September. RE

  On Thu, 29 Aug 2019, 16:20 Alberto E. Lugo-Janer, Esq., <alugo-janer@cplspa.com> wrote:
    SECOND and FINAL REQUEST

    Dear Mr. England:

    This correspondence follows my email to you of August 28, 2019 to which I have received no response.
    It has come to my attention that various outlets are reporting A Very British Coup is being released on a
    compilation album; see: https://www.theransomnote.com/music/news/jah-wobble-releases-anti-brexit-
    single-titled-a-very-british-coup/. My client did not authorize this release as a part of a compilation by Cadiz
    or Mr. Wardle entitled "Post Punk Apocalypse Dub."

    Please respond within 24 hours with proof that my client will be credited on the release entitled A Very
    British Coup which you previously advised would be released on vinyl August 30, 2019 and as a download
    in September.

    Failure to respond within 24 hours will result in an immediate and irrevocable and permanent withdrawal of
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 65 of 97 PageID 72


   my client's authorization to Cadiz.

   Very truly yours.




                       Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                       alugo-janer@cplspa.com | www.cplspa.com
                       201 East Pine Street, Suite 445, Orlando, Florida 32801
     CPLS, P.A.        Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
      Mediators
      Executive
     Cons­­ultants

       Error!
    Filename not
      specified.
       Error!
    Filename not
      specified.
       Error!
    Filename not
      specified.       This message and any included attachments are property of CPLS, P.A., and are intended
       Error!          only for the addressee(s). The information contained herein may include attorney-client-
    Filename not       privileged or otherwise confidential information. Unauthorized review, forwarding,
      specified.       printing, copying, distributing, or using such information is strictly prohibited and may be
       Error!          unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not       reason to believe you are not authorized to receive it, please promptly delete this message
      specified.       and notify the sender by e-mail. Thank you.


   From: Alberto E. Lugo-Janer, Esq.
   Sent: Wednesday, August 28, 2019 2:36 PM
   To: 'richard@cadizmusic.co.uk'
   Subject: RE: Keith Levene

   Dear Mr. England:

   I trust that this email finds you doing well. I am following up on our conversations concerning the vinyl and
   download of the 3 tune A Very British Coup release on Cadiz. Please provide me with proof that my client's
   name will be properly listed per our agreement.

   Also it is my understanding that this music may appear on a separate Jah Wobble compilation record which
   we never discussed and if true would be outside of the scope of her agreement and without my client's
   authorization.

   I look forward to hearing back from you.



                       Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                       alugo-janer@cplspa.com | www.cplspa.com
                       201 East Pine Street, Suite 445, Orlando, Florida 32801
     CPLS, P.A.        Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
      Mediators
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 66 of 97 PageID 73


      Executive
     Cons­­ultants

       Error!
    Filename not
      specified.
       Error!
    Filename not
      specified.
       Error!
    Filename not
      specified.     This message and any included attachments are property of CPLS, P.A., and are intended
       Error!        only for the addressee(s). The information contained herein may include attorney-client-
    Filename not     privileged or otherwise confidential information. Unauthorized review, forwarding,
      specified.     printing, copying, distributing, or using such information is strictly prohibited and may be
       Error!        unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not     reason to believe you are not authorized to receive it, please promptly delete this message
      specified.     and notify the sender by e-mail. Thank you.


   From: Richard England [mailto:richard@cadizmusic.co.uk]
   Sent: Thursday, July 25, 2019 9:23 AM
   To: Alberto E. Lugo-Janer, Esq.
   Subject: RE: Keith Levene

   Answers below…..

   From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
   Sent: 25 July 2019 12:59
   To: 'richard@cadizmusic.co.uk'
   Subject: RE: Keith Levene

   SECOND REQUEST

   Dear Mr. England:

   Following up on my below email to you of July 22, 2019, to which I have yet to receive an acknowledgment.

   Additionally, as a reminder: My client's grant of authority does not extend to any third party including but
   not limited to Youth Sounds or any other label associated with Martin Glover a/k/a Youth.

   My client has exclusively granted her authority to Cadiz Music and yourself pursuant to our prior
   communications. Please provide the courtesy of a response to my July 22, 2019, email by end of business
   July 29, 2019.

   Thank you.




                     Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                     alugo-janer@cplspa.com | www.cplspa.com
                     201 East Pine Street, Suite 445, Orlando, Florida 32801
    CPLS, P.A.       Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
     Mediators
     Executive
    Cons­­ultants
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 67 of 97 PageID 74



        Error!
    Filename not
   specified.Error!
    Filename not
   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Alberto E. Lugo-Janer, Esq.
   Sent: Monday, July 22, 2019 5:45 PM
   To: 'richard@cadizmusic.co.uk'
   Subject: RE: Keith Levene

   Dear Mr. England:

   In follow-up to your email of June 21, 2019, below, I am at this time requesting an update as to certain
   matters contained therein, namely:

   (1) How the video shoot for "A Very British Coup" transpired; Not taken place yet, sometime in August.
   (2) Regarding the physical product, is everything progressing according to plan to meet the respective
   August and September release dates; 12 inch in manufacture will be release in September, Album in
   October.
   (3) Is the digital album on target for a September release? October

   I look forward to hearing back from you.




                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
    CPLS, P.A.        Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
    Mediators
     Executive
    Cons­­ultants

        Error!
    Filename not
   specified.Error!
    Filename not
   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Alberto E. Lugo-Janer, Esq.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 68 of 97 PageID 75


   Sent: Friday, June 28, 2019 7:44 AM
   To: 'richard@cadizmusic.co.uk'
   Subject: RE: Keith Levene

   Dear Mr. England:

   This is to re-confirm receipt of your assurances that the credits will appear as per below and that, therefore,
   we have reached an agreement as to this matter.

   Should any issues arise with any third parties regarding prior complaints or concerns, please feel free to
   provide them with my contact information. I will confirm that I have, on behalf of my client, together with
   you and Cadiz, reached an agreement. Thank you.



                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
    CPLS, P.A.        Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
    Mediators
     Executive
    Cons­­ultants

        Error!
    Filename not
   specified.Error!
    Filename not
   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Alberto E. Lugo-Janer, Esq.
   Sent: Thursday, June 27, 2019 11:58 AM
   To: 'richard@cadizmusic.co.uk'
   Subject: RE: Keith Levene

   Thank you.


                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
    CPLS, P.A.        Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
    Mediators
     Executive
    Cons­­ultants

        Error!
    Filename not
   specified.Error!
    Filename not
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 69 of 97 PageID 76


   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Richard England [mailto:richard@cadizmusic.co.uk]
   Sent: Thursday, June 27, 2019 9:08 AM
   To: Alberto E. Lugo-Janer, Esq.
   Subject: RE: Keith Levene

   I will add your additions. RE

   From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
   Sent: 26 June 2019 19:06
   To: 'richard@cadizmusic.co.uk'
   Subject: RE: Keith Levene

   Dear Mr. England:

   My additions to the credits appear in bold.

   Please confirm these additions will be added to the official credits.


   01 - A Very British Coup ft Mark Stewart
   Written by John Wardle, Mark Stewart, Charlie Wardle, Keith Levene, Kathy DiTondo, Martin Glover, and
   Richard Dudanski.
   Mark Stewart - Vocals, Jah Wobble - Bass, Youth - Bass/Keyboards, Richard Dudanski - Drums, Keith
   Levene - Guitar, Andrew Weatherall and Nina Walsh - Loops, Charlie Wardle - Chinese Harp. Produced by
   Youth. Engineered, mixed, and mastered by Michael Rendall. Keith Levene/Kathy DiTondo courtesy of
   (c) I Was a Teenage Guitarist 4 the Clash.

   02 - A Very British Coup ft Mark Stewart [Radio Edit]
   Written by John Wardle, Mark Stewart, Charlie Wardle, Keith Levene, Kathy DiTondo, Martin Glover, and
   Richard Dudanski.
   Mark Stewart - Vocals, Jah Wobble - Bass, Youth - Bass/Keyboards, Richard Dudanski - Drums, Keith
   Levene - Guitar, Andrew Weatherall and Nina Walsh - Loops, Charlie Wardle - Chinese Harp. Produced by
   Youth. Engineered, mixed, and mastered by Michael Rendall. Keith Levene/Kathy DiTondo courtesy of
   (c) I Was a Teenage Guitarist 4 the Clash.

   03 - A Very British Coup [Dogma]
   Written by John Wardle, Andrew Weatherall, Martin Glover, and Mark Stewart
   Jah Wobble - Bass, Youth - Bass/Keyboards, Richard Dudanski - Drums, Andrew Weatherall and Nina
   Walsh - Loops. Produced by Youth. Engineered, mixed, and mastered by Michael Rendall.


                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
    CPLS, P.A.        Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
    Mediators
     Executive
    Cons­­ultants
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 70 of 97 PageID 77



        Error!
    Filename not
   specified.Error!
    Filename not
   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Richard England [mailto:richard@cadizmusic.co.uk]
   Sent: Wednesday, June 26, 2019 9:19 AM
   To: Alberto E. Lugo-Janer, Esq.
   Subject: RE: Keith Levene

   Hi Alberto

   Here are the credits.

   01 - A Very British Coup ft Mark Stewart
   Written by John Wardle, Mark Stewart, Charlie Wardle, Keith Levene, Kathy DiTondo, Martin Glover, and
   Richard Dudanski.
   Mark Stewart - Vocals, Jah Wobble - Bass, Youth - Bass/Keyboards, Richard Dudanski - Drums, Keith
   Levene - Guitar, Andrew Weatherall and Nina Walsh - Loops, Charlie Wardle - Chinese Harp. Produced by
   Youth. Engineered, mixed, and mastered by Michael Rendall.

   02 - A Very British Coup ft Mark Stewart [Radio Edit]
   Written by John Wardle, Mark Stewart, Charlie Wardle, Keith Levene, Kathy DiTondo, Martin Glover, and
   Richard Dudanski.
   Mark Stewart - Vocals, Jah Wobble - Bass, Youth - Bass/Keyboards, Richard Dudanski - Drums, Keith
   Levene - Guitar, Andrew Weatherall and Nina Walsh - Loops, Charlie Wardle - Chinese Harp. Produced by
   Youth. Engineered, mixed, and mastered by Michael Rendall.

   03 - A Very British Coup [Dogma]
   Written by John Wardle, Andrew Weatherall, Martin Glover, and Mark Stewart
   Jah Wobble - Bass, Youth - Bass/Keyboards, Richard Dudanski - Drums, Andrew Weatherall and Nina
   Walsh - Loops. Produced by Youth. Engineered, mixed, and mastered by Michael Rendall.


   We supply these to everyone we supply the music to. It is not generally displayed on sites or to the generally
   public, but is registered so the copyright is acknowledged and protected.

   Best wishes RE


   From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
   Sent: 26 June 2019 13:28
   To: 'richard@cadizmusic.co.uk' <richard@cadizmusic.co.uk>
   Subject: RE: Keith Levene

   Dear Mr. England:

   Please be reminded that my client did not demand an advance, sign on bonus or any other consideration, nor
   did you offer one. Although she did demand royalties, she understands how the process works; that costs
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 71 of 97 PageID 78


   will need to be accounted for before she ever receives a royalty. She merely required that you properly credit
   her and acknowledge her copyright and you agreed in writing to do it. I continued in our communications
   over the past 2.5 months to remind you of the way the credit was to appear.

   The product details section of ITunes and Amazon is where she should have been credited but was not (see
   attached). For instance, as her work incorporated within A Very British Coup was protected by copyright
   prior to the date A Very British Coup existed, it should have been referenced under the copyright section or
   somewhere within the advertisement for the releases. There is no mention of credit or her copyright
   anywhere in the presale promotion for A Very British Coup on Amazon or ITunes.

   You do not have authorization to release my client's music without proper credit to her and
   acknowledgement of her copyright. This is a non-negotiable issue.



                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
    CPLS, P.A.        Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
    Mediators
     Executive
    Cons­­ultants

        Error!
    Filename not
   specified.Error!
    Filename not
   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Richard England [mailto:richard@cadizmusic.co.uk]
   Sent: Wednesday, June 26, 2019 4:38 AM
   To: Alberto E. Lugo-Janer, Esq.
   Subject: RE: Keith Levene

   Hello Alberto,

   I don’t understand this request for crediting your client on iTunes or the BBC?

   Only the performers are going to be mentioned by the media, not the songwriters.

   Best wishes RE



   From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
   Sent: 25 June 2019 18:30
   To: 'richard@cadizmusic.co.uk' <richard@cadizmusic.co.uk>
   Subject: RE: Keith Levene

   Dear Mr. England:
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 72 of 97 PageID 79



   This is in follow-up to my email of June 24, 2019 concerning your failure to credit my client to which you
   have not acknowledged or responded. Crediting my client as you agreed to in writing in your attached email
   and are obligated to is a non-negotiable manner.

   Please reply within 24 hours and advise how the issues addressed in my email of June 24, 2019 will be
   rectified.

   Thereafter the appropriate next step to address your failure to credit my client as you ensured you would will
   be taken.



                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
    CPLS, P.A.        Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
    Mediators
     Executive
    Cons­­ultants

        Error!
    Filename not
   specified.Error!
    Filename not
   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Alberto E. Lugo-Janer, Esq.
   Sent: Monday, June 24, 2019 12:17 PM
   To: 'richard@cadizmusic.co.uk'
   Subject: RE: Keith Levene

   Dear Mr. England:

   Thank you for your correspondence of June 21, 2019. The schedule outlined in same is acceptable including
   release of the download on July 5, 2019 in lieu of July 4, 2019 or prior.

   What I am deeply concerned about is there is no mention of my client's contributions in any of the pre-
   release notifications to the market that I have seen thus far, not even as a linear note i.e..
   https://music.apple.com/gb/album/very-british-coup-youth-meets-jah-wobble-feat-mark/1468915159
   https://www.amazon.com/Very-British-Coup-Dogma-Mix/dp/B07TBHD9CH/ref=sr_1_1?
   keywords=a+very+british+coup+wobble&qid=1561376296&s=gateway&sr=8-1 . .

   I also understand the music has been played on the BBC this weekend and my client's contributions there are
   also non-existent. https://www.bbc.co.uk/music/artists/904cc1c8-021e-45ac-bbe9-95c01a1f8099

   Re-releasing the music and publicly attributing it again only to those involved with the prior
   (unauthorized) Youth Sounds release without any credit to my client at all is not acceptable and not
   consistent with our agreed-to terms.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 73 of 97 PageID 80


   As a reminder, the current terms are:
   1 Credit: Kathy DiTondo/Keith Levene/(c) I Was a Teenage Guitarist For the Clash!
   2. Royalties 51% my client 49% Mr. Levene.
   Please advise. Thank you.



                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
    CPLS, P.A.        Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
     Attorneys |
    Mediators
     Executive
    Cons­­ultants

        Error!
    Filename not
   specified.Error!
    Filename not
   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Richard England [mailto:richard@cadizmusic.co.uk]
   Sent: Friday, June 21, 2019 6:57 AM
   To: Alberto E. Lugo-Janer, Esq.
   Cc: 'Kathy D. 2014'
   Subject: RE: Keith Levene

   Hello Alberto

   We have re-submitted the single to all the download companies. The digital release date is now 5th July. As
   there was a forced takedown, it takes longer for the download companies to put the track back up. This
   actually one day later than your stipulated date of 5th July, but I trust this is acceptable to you and your
   client.

   We are shooting a video for the single in the next week and employing a press and promotion agency “Some
   Friendly” .

   We are preparing the parts for the 12inch vinyl version of the single. That will be out mid / late August.

   The album on which the track appears will be released digitally and on vinyl / CD in late September.

   Best wishes RE




   From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 74 of 97 PageID 81


   Sent: 19 June 2019 00:26
   To: 'richard@cadizmusic.co.uk'
   Cc: 'Kathy D. 2014'
   Subject: RE: Keith Levene

   Dear Mr. England:

   Thank you for your email of June 10, 2019 advising A Very British Coup should be available digitally
   within a few days. To date, I have not been able to locate it through any download service providers
   including Apple, I Tunes, Amazon, and Spotify.

   In the event it has not been released as of yet, my client is willing to extend her full authorization to Cadiz
   based on terms set forth in my email to you of April 16, 2019 until July 3, 2019.

   Should the digital version of A Very British Coup remain unavailable through normal DSP channels as of
   July 4, 2019, my client's terms previously conveyed will automatically expire. Any requests for Ms.
   Bonczyk's authorization effective July 4, 2019 will require additional terms to include an advance on
   royalties.

   As a reminder, the current terms are:

   1 Credit: Kathy DiTondo/Keith Levene/(c) I Was a Teenage Guitarist For the Clash!
   2. Royalties 51% my client 49% Mr. Levene.

   Respectfully,


                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.         Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |
    Mediators
     Executive
   Cons­­ultants

        Error!
    Filename not
   specified.Error!
    Filename not
   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Richard England [mailto:richard@cadizmusic.co.uk]
   Sent: Monday, June 10, 2019 6:25 AM
   To: Alberto E. Lugo-Janer, Esq.
   Cc: 'Kathy D. 2014'
   Subject: RE: Keith Levene

   Hi Alberto

   The track should be available digitally in the next few days.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 75 of 97 PageID 82



   Best wishes RE



   From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
   Sent: 06 June 2019 16:27
   To: 'richard@cadizmusic.co.uk'
   Cc: 'Kathy D. 2014'
   Subject: RE: Keith Levene

   Dear Mr. England:

   With news of the widespread protests from England this week and Prime Minister May scheduled to leave
   office tomorrow, I am writing to obtain an update as to where matters stand concerning Cadiz's release of "A
   Very British Coup."

   During our email exchanges of two weeks ago, it was my understanding from you that Cadiz was going to
   rush the release. I would appreciate it if you would advise when the music is scheduled to be released and
   where it will be made available for sale. Thank you.



                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.         Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |
    Mediators
     Executive
   Cons­­ultants

        Error!
    Filename not
   specified.Error!
    Filename not
   specified.Error!   This message and any included attachments are property of CPLS, P.A., and are intended
    Filename not      only for the addressee(s). The information contained herein may include attorney-client-
   specified.Error!   privileged or otherwise confidential information. Unauthorized review, forwarding,
    Filename not      printing, copying, distributing, or using such information is strictly prohibited and may be
   specified.Error!   unlawful. Please do not copy or forward. If you received this message in error, or have
    Filename not      reason to believe you are not authorized to receive it, please promptly delete this message
      specified.      and notify the sender by e-mail. Thank you.


   From: Alberto E. Lugo-Janer, Esq.
   Sent: Friday, May 24, 2019 1:58 PM
   To: 'richard@cadizmusic.co.uk'
   Cc: 'Kathy D. 2014'
   Subject: RE: Keith Levene

   Thank You!


                      Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                      alugo-janer@cplspa.com | www.cplspa.com
                      201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.         Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 76 of 97 PageID 83


     Attorneys |
    Mediators
     Executive
    Cons­­ultants

        Error!
    Filename not
   specified.Error!
    Filename not
     specified.




          Virus-free. www.avast.com




          Virus-free. www.avast.com
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 77 of 97 PageID 84


  From:                      Alberto E. Lugo-Janer, Esq.
  To:                        Nathalia C. Rocha
  Subject:                   FW: Keith Levene
  Date:                      Thursday, September 12, 2019 2:14:50 PM
  Attachments:               image001.png




                               Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                               alugo-janer@cplspa.com | www.cplspa.com
   CPLS             , P.A.
                               201 East Pine Street, Suite 445, Orlando, Florida 32801
                               Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
   Attorneys | Mediators
                               This message and any included attachments are property of CPLS, P.A., and are intended only for the addressee(s). The information contained herein may
   Executive Cons­­­­
                 ultants       include attorney-client-privileged or otherwise confidential information. Unauthorized review, forwarding, printing, copying, distributing, or using such information
                               is strictly prohibited and may be unlawful. Please do not copy or forward. If you received this message in error, or have reason to believe you are not authorized
                               to receive it, please promptly delete this message and notify the sender by e-mail. Thank you.




  From: Alberto E. Lugo-Janer, Esq.
  Sent: Friday, May 24, 2019 1:58 PM
  To: 'richard@cadizmusic.co.uk'
  Cc: 'Kathy D. 2014'
  Subject: RE: Keith Levene

  Thank You!


                              Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                              alugo-janer@cplspa.com | www.cplspa.com
   CPLS             , P.A.
                              201 East Pine Street, Suite 445, Orlando, Florida 32801
                              Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
   Attorneys | Mediators      This message and any included attachments are property of CPLS, P.A., and are intended only for the addressee(s). The information contained herein may
   Executive Cons­­­­
                 ultants      include attorney-client-privileged or otherwise confidential information. Unauthorized review, forwarding, printing, copying, distributing, or using such information is
                              strictly prohibited and may be unlawful. Please do not copy or forward. If you received this message in error, or have reason to believe you are not authorized to
                              receive it, please promptly delete this message and notify the sender by e-mail. Thank you.




  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Friday, May 24, 2019 10:41 AM
  To: Alberto E. Lugo-Janer, Esq.
  Cc: 'Kathy D. 2014'
  Subject: RE: Keith Levene

  Hi Alberto

  I agree, we will get on the case and rush release.

  Best wishes RE


  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
  Sent: 24 May 2019 14:20
  To: 'richard@cadizmusic.co.uk'
  Cc: 'Kathy D. 2014'
  Subject: RE: Keith Levene

  Dear Mr. England:

  Thank you for your response.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 78 of 97 PageID 85


  As stated, my client previously authorized you and no other entity or individual to release this music on
  behalf of herself and the minority holder in interest, Mr. Levene. Based on her understanding, a release was
  imminent.

  In light of the subject matter of A Very British Coup, this morning's unexpected resignation of Prime
  Minister May, and the recent launch party (see link https://richmix.org.uk/events/rdf-vs-youth-jah-wobble-
  and-mark-stewart/), she believes it is in her and Mr. Levene's best interests and probably all other parties in
  interest to release this tune now not in September or later in the year.

  Please advise.



                            Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                            alugo-janer@cplspa.com | www.cplspa.com
  CPLS             , P.A.
                            201 East Pine Street, Suite 445, Orlando, Florida 32801
                            Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
  Attorneys | Mediators     This message and any included attachments are property of CPLS, P.A., and are intended only for the addressee(s). The information contained herein may
  Executive Cons­­­­
                ultants     include attorney-client-privileged or otherwise confidential information. Unauthorized review, forwarding, printing, copying, distributing, or using such information is
                            strictly prohibited and may be unlawful. Please do not copy or forward. If you received this message in error, or have reason to believe you are not authorized to
                            receive it, please promptly delete this message and notify the sender by e-mail. Thank you.




  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Friday, May 24, 2019 8:01 AM
  To: Alberto E. Lugo-Janer, Esq.
  Cc: 'Kathy D. 2014'
  Subject: RE: Keith Levene

  Hi Alberto

  We are looking to release the album “Post Punk Dub Apocalypse” in September. The album features “A Very British
  Coup”.

  I was not at the Rich Mix and not aware that Youth was thinking of releasing the track on Youth Sounds. I will have
  to check with him.

  Will be back to you.

  Best wishes RE




  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
  Sent: 22 May 2019 18:34
  To: 'richard@cadizmusic.co.uk' <richard@cadizmusic.co.uk>
  Cc: 'Kathy D. 2014' <kathy197778@gmail.com>
  Subject: RE: Keith Levene

  Dear Mr. England:

  I am quite frankly a bit confused and would appreciate clarification to the contents of your email of May 22,
  2019, as when you first contacted my client some six weeks ago you indicated Cadiz was about to release A
  Very British Coup on behalf of the producer/musician Youth/Martin Glover. Furthermore, it appears three of
  the principal parties involved with the A Very British Coup production have been actively promoting this
  music after we began communicating.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 79 of 97 PageID 86


  For instance: I understand Mr. Glover, Mr. Wardle and Mr. Stewart have all promoted the Youth Sounds-
  issued version of A Very British Coup Mr. Glover released March 29, 2019 without my client's input or
  consent on their social media accounts of late, and furthermore all three were involved in a live event/launch
  of A Very British Coup on May 10, 2019 at a venue called Rich Mix. It is my further understanding that
  following that event Mr. Glover publicly announced A Very British Coup would be re-released on the
  "Youth Sounds" label later in the year.

  My client's authorization set forth in my email correspondence of April 16, 2019 was extended to Cadiz and
  not any other entity based on our prior communications and on the grounds that she understood a release on
  Cadiz was imminent.

  In light of the foregoing, I would appreciate confirmation as to whether plans to release A Very British Coup
  on Cadiz have now been effectively cancelled.



                            Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                            alugo-janer@cplspa.com | www.cplspa.com
  CPLS             , P.A.
                            201 East Pine Street, Suite 445, Orlando, Florida 32801
                            Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
  Attorneys | Mediators     This message and any included attachments are property of CPLS, P.A., and are intended only for the addressee(s). The information contained herein may
  Executive Cons­­­­
                ultants     include attorney-client-privileged or otherwise confidential information. Unauthorized review, forwarding, printing, copying, distributing, or using such information is
                            strictly prohibited and may be unlawful. Please do not copy or forward. If you received this message in error, or have reason to believe you are not authorized to
                            receive it, please promptly delete this message and notify the sender by e-mail. Thank you.




  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Wednesday, May 22, 2019 5:07 AM
  To: Alberto E. Lugo-Janer, Esq.
  Cc: 'Kathy D. 2014'
  Subject: RE: Keith Levene

  Hello Alberto

  Not much progress over here at the moment. Everyone is busy doing other stuff.

  Will keep you posted as and when there is some movement on this project.

  Best wishes RE

  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
  Sent: 21 May 2019 18:18
  To: 'richard@cadizmusic.co.uk' <richard@cadizmusic.co.uk>
  Cc: 'Kathy D. 2014' <kathy197778@gmail.com>
  Subject: RE: Keith Levene

  Dear Mr. England:

  Good day.

  Kindly provide an update as to where matters stand concerning the release of A Very British Coup.

  Very truly yours,



                            Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                            alugo-janer@cplspa.com | www.cplspa.com
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 80 of 97 PageID 87


  CPLS              , P.A.
                             201 East Pine Street, Suite 445, Orlando, Florida 32801
                             Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
  Attorneys | Mediators      This message and any included attachments are property of CPLS, P.A., and are intended only for the addressee(s). The information contained herein may
  Executive Cons­­­­
                ultants      include attorney-client-privileged or otherwise confidential information. Unauthorized review, forwarding, printing, copying, distributing, or using such information is
                             strictly prohibited and may be unlawful. Please do not copy or forward. If you received this message in error, or have reason to believe you are not authorized to
                             receive it, please promptly delete this message and notify the sender by e-mail. Thank you.




  From: Alberto E. Lugo-Janer, Esq.
  Sent: Tuesday, April 16, 2019 1:24 PM
  To: 'richard@cadizmusic.co.uk'
  Cc: 'Kathy D. 2014'
  Subject: RE: Keith Levene

  Dear Mr. England:

  It is Ms. Bonczyk's understanding that Mr. Levene's writing credit is on the Youth/Jah Wobble production
  "A Very British Coup." Here Mr. Levene's guitar work modifies the use of the property "I Was a Teenage
  Guitarist 4 the Clash." Credits should read Kathy DiTondo/Keith Levene/(c) I Was a Teenage Guitarist 4 the
  Clash.

  The parties written agreement, which is attached hereto, covers any modifications to hers/their property, in
  this case "I Was a Teenage Guitarist 4 the Clash." The contract also identifies Ms. Bonczyk as majority
  decision-maker/holder in interest, and establishes a financial split of 51% in her favor to Mr. Levene's 49%.

  If Mr. Levene's contributions involve other works please advise. Thank you.

  https://www.youtube.com/watch?v=YBKw6Vwv1hY



                             Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                             alugo-janer@cplspa.com | www.cplspa.com
  CPLS              , P.A.
                             201 East Pine Street, Suite 445, Orlando, Florida 32801
                             Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
  Attorneys | Mediators      This message and any included attachments are property of CPLS, P.A., and are intended only for the addressee(s). The information contained herein may
  Executive Cons­­­­
                 ultants     include attorney-client-privileged or otherwise confidential information. Unauthorized review, forwarding, printing, copying, distributing, or using such information is
                             strictly prohibited and may be unlawful. Please do not copy or forward. If you received this message in error, or have reason to believe you are not authorized to
                             receive it, please promptly delete this message and notify the sender by e-mail. Thank you.




  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Tuesday, April 16, 2019 12:02 PM
  To: Alberto E. Lugo-Janer, Esq.
  Cc: 'Kathy D. 2014'
  Subject: RE: Keith Levene

  Hi Alberto

  Keith Levene is playing guitar on three tracks on the album. The songs were written by Youth and Jah Wobble
  except one song where Keith has a minor song writing contribution.

  Best wishes RE




  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 81 of 97 PageID 88


  Sent: 16 April 2019 13:05
  To: 'richard@cadizmusic.co.uk'
  Cc: 'Kathy D. 2014'
  Subject: FW: Keith Levene

  Dear Mr. England:

  I represent the interests of Kathleen M. Bonczyk. Please direct all further inquiries to my attention.

  By way of background: Ms. Bonczyk originally met Mr. Levene in 2011 and thereafter developed, created
  and financed a number of properties including but not limited to a substantial amount of music involving Mr.
  Levene.

  It is difficult to respond to your inquiry without having a better understanding of Mr. Levene’s contributions
  to the album you are describing. I would appreciate it if you could clarify same. Thank you.




                             Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                             alugo-janer@cplspa.com | www.cplspa.com
  CPLS              , P.A.
                             201 East Pine Street, Suite 445, Orlando, Florida 32801
                             Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
  Attorneys | Mediators      This message and any included attachments are property of CPLS, P.A., and are intended only for the addressee(s). The information contained herein may
  Executive Cons­­­­
                 ultants     include attorney-client-privileged or otherwise confidential information. Unauthorized review, forwarding, printing, copying, distributing, or using such information is
                             strictly prohibited and may be unlawful. Please do not copy or forward. If you received this message in error, or have reason to believe you are not authorized to
                             receive it, please promptly delete this message and notify the sender by e-mail. Thank you.




  ---------- Forwarded message ----------
  From: Richard England <richard@cadizmusic.co.uk>
  Date: Tuesday, April 16, 2019
  Subject: Keith Levene
  To: kathy197778@gmail.com

  Dear Katherine M Bonczyk

  I am about to release an album by Youth and Jah Wobble which features Keith Levene on guitar on several
  tracks. This album will be released on Cadiz Music.

  I have been made aware that you have an interest in Keith Levene’s career / copyright. Please can you
  clarify your position and any restrictions you may have on him appearing on the record.

  Thank you.

  Best wishes


  Richard England
  Cadiz Music & Digital Ltd




                                This email has been checked for viruses by Avast antivirus software.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 82 of 97 PageID 89




               www.avast.com




               This email has been checked for viruses by Avast antivirus software.
               www.avast.com
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 83 of 97 PageID 90


  From:                      Alberto E. Lugo-Janer, Esq.
  To:                        Nathalia C. Rocha
  Subject:                   FW: Keith Levene
  Date:                      Thursday, September 12, 2019 3:19:01 PM
  Attachments:               image001.png




                               Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                               alugo-janer@cplspa.com | www.cplspa.com
   CPLS             , P.A.
                               201 East Pine Street, Suite 445, Orlando, Florida 32801
                               Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
   Attorneys | Mediators
                               This message and any included attachments are property of CPLS, P.A., and are intended only for the addressee(s). The information contained herein may
   Executive Cons­­­­
                 ultants       include attorney-client-privileged or otherwise confidential information. Unauthorized review, forwarding, printing, copying, distributing, or using such information
                               is strictly prohibited and may be unlawful. Please do not copy or forward. If you received this message in error, or have reason to believe you are not authorized
                               to receive it, please promptly delete this message and notify the sender by e-mail. Thank you.




  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Wednesday, April 24, 2019 8:14 AM
  To: Alberto E. Lugo-Janer, Esq.
  Subject: RE: Keith Levene

  Hi Alberto

  With regards to “A Very British Coup”, we can credit accordingly. I acknowledge the 51% in favour of Ms
  Bonczyk on the contribution by Keith Levene to this track. This contribution is 5% to the overall track. We
  will report sales royalties to your client.

  Keith Levene does not have any other song writing credits on the album.

  Best wishes


  Richard England




  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
  Sent: 16 April 2019 18:24
  To: 'richard@cadizmusic.co.uk'
  Cc: 'Kathy D. 2014'
  Subject: RE: Keith Levene

  Dear Mr. England:

  It is Ms. Bonczyk's understanding that Mr. Levene's writing credit is on the Youth/Jah Wobble production
  "A Very British Coup." Here Mr. Levene's guitar work modifies the use of the property "I Was a Teenage
  Guitarist 4 the Clash." Credits should read Kathy DiTondo/Keith Levene/(c) I Was a Teenage Guitarist 4 the
  Clash.

  The parties written agreement, which is attached hereto, covers any modifications to hers/their property, in
  this case "I Was a Teenage Guitarist 4 the Clash." The contract also identifies Ms. Bonczyk as majority
  decision-maker/holder in interest, and establishes a financial split of 51% in her favor to Mr. Levene's 49%.

  If Mr. Levene's contributions involve other works please advise. Thank you.
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 84 of 97 PageID 91



  https://www.youtube.com/watch?v=YBKw6Vwv1hY



                    Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                    alugo-janer@cplspa.com | www.cplspa.com
                    201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.       Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |     This message and any included attachments are property of CPLS, P.A., and are intended
    Mediators       only for the addressee(s). The information contained herein may include attorney-client-
    Executive       privileged or otherwise confidential information. Unauthorized review, forwarding,
   Cons­­ultants    printing, copying, distributing, or using such information is strictly prohibited and may be
                    unlawful. Please do not copy or forward. If you received this message in error, or have
                    reason to believe you are not authorized to receive it, please promptly delete this message
                    and notify the sender by e-mail. Thank you.


  From: Richard England [mailto:richard@cadizmusic.co.uk]
  Sent: Tuesday, April 16, 2019 12:02 PM
  To: Alberto E. Lugo-Janer, Esq.
  Cc: 'Kathy D. 2014'
  Subject: RE: Keith Levene

  Hi Alberto

  Keith Levene is playing guitar on three tracks on the album. The songs were written by Youth and Jah
  Wobble except one song where Keith has a minor song writing contribution.

  Best wishes RE




  From: Alberto E. Lugo-Janer, Esq. [mailto:alugo-janer@cplspa.com]
  Sent: 16 April 2019 13:05
  To: 'richard@cadizmusic.co.uk'
  Cc: 'Kathy D. 2014'
  Subject: FW: Keith Levene

  Dear Mr. England:

  I represent the interests of Kathleen M. Bonczyk. Please direct all further inquiries to my attention.

  By way of background: Ms. Bonczyk originally met Mr. Levene in 2011 and thereafter developed, created
  and financed a number of properties including but not limited to a substantial amount of music involving Mr.
  Levene.

  It is difficult to respond to your inquiry without having a better understanding of Mr. Levene’s contributions
  to the album you are describing. I would appreciate it if you could clarify same. Thank you.




                    Alberto E. Lugo-Janer, J.D., LL.M., Senior Litigator
                    alugo-janer@cplspa.com | www.cplspa.com
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 85 of 97 PageID 92


                   201 East Pine Street, Suite 445, Orlando, Florida 32801
   CPLS, P.A.      Main: 407.647.7887 | Cell: 407.342.3122 | Fax: 407.647.5396
    Attorneys |    This message and any included attachments are property of CPLS, P.A., and are intended
    Mediators      only for the addressee(s). The information contained herein may include attorney-client-
    Executive      privileged or otherwise confidential information. Unauthorized review, forwarding,
   Cons­­ultants   printing, copying, distributing, or using such information is strictly prohibited and may be
                   unlawful. Please do not copy or forward. If you received this message in error, or have
                   reason to believe you are not authorized to receive it, please promptly delete this message
                   and notify the sender by e-mail. Thank you.


  ---------- Forwarded message ----------
  From: Richard England <richard@cadizmusic.co.uk>
  Date: Tuesday, April 16, 2019
  Subject: Keith Levene
  To: kathy197778@gmail.com

  Dear Katherine M Bonczyk

  I am about to release an album by Youth and Jah Wobble which features Keith Levene on guitar on several
  tracks. This album will be released on Cadiz Music.

  I have been made aware that you have an interest in Keith Levene’s career / copyright. Please can you
  clarify your position and any restrictions you may have on him appearing on the record.

  Thank you.

  Best wishes


  Richard England
  Cadiz Music & Digital Ltd




                     This email has been checked for viruses by Avast antivirus software.
                     www.avast.com




                     This email has been checked for viruses by Avast antivirus software.
                     www.avast.com
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 86 of 97 PageID 93




                Exhibit 3
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 87 of 97 PageID 94
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 88 of 97 PageID 95




                Exhibit 4
ase 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 89 of 97 PageID 9
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 90 of 97 PageID 97
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 91 of 97 PageID 98
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 92 of 97 PageID 99
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 93 of 97 PageID 100
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 94 of 97 PageID 101
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 95 of 97 PageID 102
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 96 of 97 PageID 103




                Exhibit 5
Case 6:20-cv-00192-WWB-DCI Document 1-1 Filed 02/05/20 Page 97 of 97 PageID 104
